UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-05962 Name of Registrant: Vanguard Variable Insurance Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Anne E. Robinson, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: December 31 Date of reporting period: January 1, 2017 – June 30, 2017 Item 1: Reports to Shareholders Semiannual Report | June 30, 2017 Vanguard Variable Insurance Fund Balanced Portfolio Capital Growth Portfolio Conservative Allocation Portfolio Diversified Value Portfolio Equity Income Portfolio Equity Index Portfolio Growth Portfolio High Yield Bond Portfolio Mid-Cap Index Portfolio Moderate Allocation Portfolio Money Market Portfolio REIT Index Portfolio Short-Term Investment-Grade Portfolio Small Company Growth Portfolio Total Bond Market Index Portfolio Total Stock Market Index Portfolio (with underlying Equity Index Portfolio) International Portfolio Vanguard’s Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguard’s research and experience, can put you on the right path. Goals. Create clear, appropriate investment goals. Balance. Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline. Maintain perspective and long-term discipline. A single theme unites these principles: Focus on the things you can control. We believe there is no wiser course for any investor. Contents A Message from Vanguard's Chairman 1 Market Perspective 3 Balanced Portfolio 4 Capital Growth Portfolio 29 Conservative Allocation Portfolio 42 Diversified Value Portfolio 54 Equity Income Portfolio 66 Equity Index Portfolio 82 Growth Portfolio 97 High Yield Bond Portfolio 114 International Portfolio 133 Mid-Cap Index Portfolio 151 Moderate Allocation Portfolio 164 Money Market Portfolio 175 REIT Index Portfolio 189 Short-Term Investment-Grade Portfolio 201 Small Company Growth Portfolio 242 Total Bond Market Index Portfolio 259 Total Stock Market Index Portfolio (with underlying Equity Index Portfolio) 318 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: No matter what language you speak, Vanguard has one consistent message and set of principles. Our primary focus is on you, our clients. We conduct our business with integrity as a faithful steward of your assets. This message is shown translated into seven languages, reflecting our expanding global presence. A Message from Vanguard’s Chairman Dear Planholder, More than a decade ago, the eminent investor and commentator Howard Marks published a memo to his clients titled simply “Risk.” In it, Howard distilled the relationship between investors and risk. “When you boil it all down, it’s the investor’s job to intelligently bear risk for profit,” he wrote. It’s not surprising, then, that everyone from portfolio managers to behavioral economists avidly studies how investors’ reactions to risk influence not only individual investment decisions but also the broader financial markets. I’m a big fan of some of the behavioral finance work being done, which includes studies by our own investment strategists and analysts. A lens on investor behavior For example, Vanguard’s Investment Strategy Group introduced a “risk speedometers” report in January to look at how investors are reacting to market developments. This lens on real-world behavior measures the risk investors are taking in a given period by calculating the difference between net cash flows into higher-risk assets, such as stocks, and net cash flows into lower-risk assets, such as Treasuries. The measures are then compared with long-term averages. In the spring, the risk speedometer spiked. The spike was fueled by investors’ decisions to direct more of their equity dollars to international investments in developed and emerging markets, and their bond dollars to riskier credit categories. A spiking speedometer seems a fitting analogy for what can happen. I consider myself a responsible driver. Still, when the highway is clear and the weather is nice, I might glance down at the speedometer and find that my right foot has gotten a little heavy. The same phenomenon is possible with our investment portfolios. Just as our attention can drift from our speed—and the risk level on the road—we can neglect the risk level of our portfolio’s asset allocation. Experience teaches that investors are especially prone to lose sight of risk when markets have been buoyant. How I manage risk in my own portfolio Rebalancing—periodically adjusting your asset allocation so it stays in line with your goals and risk tolerance—is one of the best ways I know of to help manage risk. Without rebalancing, your portfolio may end up potentially riskier than you intended and no longer aligned with your goals. I have a ritual I perform every June and again each December, between Christmas and New Year’s, as I prepare for a series of annual meetings with the Vanguard crew. I’ll set aside some time, review my investment portfolio, and, if necessary, rebalance back to my target asset allocation. My own portfolio is a mix of equity and fixed income funds, and I invest in both actively managed funds and index funds. Most years, I’ll make a minor adjustment to get back to the appropriate asset allocation for my own longer-term goals and risk tolerance. It’s not all that complicated, although my portfolio is a little more complex than some because I own more funds than we’d typically suggest. As chairman of Vanguard’s funds, I feel I should own a significant number of them. Consider your options You should consider rebalancing if your target allocation is off by 5 percentage points or more. Admittedly, this is often easier said than done. When an investment has performed exceptionally well, people have a hard time trimming it. They can be led astray by that old (and none-too-helpful) investing saw: Let your winners run. Fortunately, in recent years we’ve seen all sorts of investors take steps to rebalance. Many of the endowments, foundations, and traditional pension plans that Vanguard serves have good processes built into their investment guidelines to make sure rebalancing takes place on a regular basis. And among investors in defined contribution retirement plans, more and more are using target-date funds, where rebalancing happens automatically. If you choose to rebalance on your own, use your target asset allocation as your guidepost. Don’t be afraid to buy into bad news. In a sense, don’t worry about the noise of the marketplace. If you work with an advisor, make sure he or she understands the importance you place on your rebalancing ritual. 1 And remember, the goal of rebalancing is to manage risk, not to avoid it altogether. Risk is inherent in investing—we just want to bear that risk intelligently. In that insightful memo on risk, Howard Marks included a saying often attributed to Will Rogers: “You’ve got to go out on a limb sometimes because that’s where the fruit is.” Tim Buckley chosen as Vanguard’s next CEO In closing, I’ll note senior leadership changes that we announced in July. Our board of directors has elected Vanguard Chief Investment Officer Tim Buckley as president and director of Vanguard. Under the planned transition, Tim will succeed me as Vanguard’s chief executive officer on January 1, 2018. I’m delighted with our board’s selection of Tim. We first met in 1991 when Tim was interviewing for a job at Vanguard. In the decades since, we’ve worked closely together, and he’s always impressed me as a man of tremendous character and an outstanding leader with a passion for serving our clients. During the transition period, I will work closely with Tim in managing the firm and overseeing its operations. Replacing Tim as chief investment officer is Greg Davis, who had been global head of Vanguard Fixed Income Group. And succeeding Greg as our fixed income leader is John Hollyer, who most recently served as our global head of investment risk management. I know Greg and John will both do a superb job in their new roles. As with past successions, I will remain as chairman for a period of time determined by the board. On a personal note, it has been an honor and a privilege to lead Vanguard. Having spent more than half my life at Vanguard, I have come to know many fabulous crew members who are incredibly dedicated to Vanguard’s mission. Please be assured that Tim and the rest of the team will serve you and our other clients extremely well as Vanguard prepares for its next chapter. As always, thank you for investing with Vanguard. F. William McNabb III Chairman and Chief Executive Officer July 14, 2017 2 Market Perspective U.S. stocks posted strong gains as corporate earnings increased U.S. stocks climbed steadily over the six months ended June 30, 2017, and hovered near all-time highs as investors accepted risk, corporate earnings exceeded expectations, and stock valuations increased. Volatility was generally muted. Also, the Federal Reserve’s gradual short-term interest rate increases and its plans to reduce its balance sheet didn’t disrupt markets. The Fed’s move in June to raise the federal funds target rate by a quarter of a percentage point, to 1%–1.25%, was its second increase in 2017 and its fourth since it began raising the rate at the end of 2015. In announcing the change, Fed Chairwoman Janet Yellen noted the economy’s resilience. The broad U.S. stock market returned 8.93% for the six months. U.S. large- and mid-capitalization stocks outperformed their small-cap counterparts, while growth surpassed value. Among sectors, health care, information technology, and industrials climbed the most and energy and telecommunication services lagged. For U.S. investors, a weaker dollar boosted international stocks, which returned 13.95%. Developed European and Pacific markets, as well as emerging markets, produced double-digit returns. Bond prices benefited from monetary stimulus programs Demand for bonds helped drive global fixed income returns higher even as investors flocked to equities. After a short-term rebound, inflation expectations declined, contributing to lower yields for longer-dated U.S. Treasuries and higher bond prices. (Bond prices and yields move in opposite directions.) Accommodative monetary policies also supported bond prices, although indications that the European Central Bank might reduce its bond-buying stimulus sooner than expected led to a sharp price decline over the period’s final week. Market Barometer Total Returns Periods Ended June 30, 2017 Five Years Six Months One Year (Annualized) Stocks Russell 1000 Index (Large-caps) 9.27% 18.03% 14.67% Russell 2000 Index (Small-caps) 4.99 24.60 13.70 Russell 3000 Index (Broad U.S. market) 8.93 18.51 14.58 FTSE All-World ex US Index (International) 13.95 20.53 7.68 Bonds Bloomberg Barclays U.S. Aggregate Bond Index (Broad taxable market) 2.27% -0.31% 2.21% Bloomberg Barclays Municipal Bond Index (Broad tax-exempt market) 3.57 -0.49 3.26 Citigroup Three-Month U.S. Treasury Bill Index 0.30 0.46 0.13 CPI Consumer Price Index 1.46% 1.63% 1.31% The yield of the benchmark 10-year Treasury note closed the period at 2.30%, down from 2.45% at the end of December 2016. The broad U.S. bond market returned 2.27% for the period. Investment-grade corporate bonds outpaced Treasuries and mortgage-backed securities. International bonds (as measured by the Bloomberg Barclays Global Aggregate Index ex USD) returned 6.12%. U.S. investors benefited from the dollar’s weakening against many currencies. Without this currency impact, international bonds would have trailed U.S. bonds and finished with gains of less than 1%. 3 Vanguard ® Balanced Portfolio Advisor’s Report Vanguard Balanced Portfolio returned 6.16% for the six months ended June 30, 2017. The portfolio underperformed the 7.12% return of its blended benchmark (a mix of 65% large-capitalization stocks and 35% high-quality corporate bonds) and the 7.64% average return of peer funds. The stock portion of the portfolio underperformed its benchmark, the Standard & Poor’s 500 Index, while the bond portion slightly outperformed its benchmark, the Bloomberg Barclays U.S. Credit A or Better Bond Index. Please note that the returns for Vanguard Variable Insurance Fund are different from those of Vanguard Variable Annuity (and other plans that invest in the fund), which take into account insurance-related expenses. The investment environment Stock markets in the United States lagged those abroad over the six-month period. The S&P 500 Index returned 9.34%, the MSCI World Index returned 11.02%, and the MSCI EAFE Index returned 13.81%. The news continued to paint a promising picture of the U.S. economy, including multiyear lows in unemployment and healthy housing market trends. Stock prices have risen on market anticipation that regulatory pressure would ease and that lower corporate taxes could boost earnings. In the United States, large-capitalization growth stocks outperformed large-cap value stocks, as measured by the Russell 1000 Growth and Russell 1000 Value Indexes. The Federal Reserve, continuing its policy of monetary tightening, raised interest rates again in March and June. The broad fixed income markets rose during the period—the Bloomberg Barclays U.S. Aggregate Bond Index returned 2.27% for the six months. The higher-quality credit market performed even better: The Bloomberg Barclays U.S. Credit A or Better Bond Index returned 3.09%. The yield on the 10-year U.S. Treasury note fell, beginning the period at 2.45% and ending at 2.31%. Our successes The fixed income portfolio’s outperformance was led by strong issuer selection in investment-grade credit. Selection in industrials aided relative results most. An out-of-benchmark allocation to asset-backed securities also helped. Within the equity portfolio, strong selection in the industrial, consumer staples, and real estate sectors—as well as an underweight allocation to telecommunication services and an overweight allocation to health care—contributed most to relative performance. Positions in Apple, CSX, and Alphabet, the parent company of Google, contributed most to absolute returns; our avoidance of benchmark constituent General Electric contributed most to relative results. Shares of rail company CSX rose after Hunter Harrison’s appointment as CEO of the company. Mr. Harrison has a strong track record of improving profitability by cutting costs and streamlining operations, and investors appeared optimistic that he could do the same for CSX. We sold our position on strength during the period. Although General Electric has strong positions in several markets, we felt that the company’s execution and cash flow generation have not met expectations. Our shortfalls In the equity portfolio, weak stock selection in the information technology, consumer discretionary, and health care sectors hurt relative results most. An overweight allocation to the energy sector and underweight allocation to the information technology sector also detracted from relative performance. Total Returns Six Months Ended June 30, 2017 Vanguard Balanced Portfolio 6.16% Composite Stock/Bond Index 1 7.12 Variable Insurance Mixed-Asset Target Growth Funds Average 2 7.64 Expense Ratios 3 Your Portfolio Compared With Its Peer Group Variable Insurance Mixed-Asset Target Growth Portfolio Funds Average Balanced Portfolio 0.23% 0.60% 1 Weighted 65% S&P 500 Index and 35% Bloomberg Barclays U.S. Credit A or Better Bond Index. 2 Derived from data provided by Lipper, a Thomson Reuters Company. 3 The portfolio expense ratio shown is from the prospectus dated April 28, 2017, and represents estimated costs for the current fiscal year. For the six months ended June 30, 2017, the Balanced Portfolio’s annualized expense ratio was 0.23%. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end 2016. 4 Vanguard Balanced Portfolio Positions in Anadarko Petroleum, Chevron, and Verizon Communications hurt absolute results most, while our lack of exposure to strong benchmark performers Facebook and Amazon.com detracted on a relative basis. Within telecommunication services, we benefited from the underweight allocation but were hurt by our overweight to Verizon. In energy, Anadarko declined because of weakness in oil prices and negative news about an explosion in a recently acquired pipeline in Colorado. We continue to respect the company’s strong track record in exploration, and we believe some of the company’s assets are underappreciated. In addition, Anadarko’s strong balance sheet should provide flexibility to weather a challenging price environment. Within consumer discretionary, not holding benchmark constituent Amazon. com hurt performance. Amazon shares surged on strong performance and rising expectations for both the company’s international expansion and its cloud business. While we acknowledge the strength of Amazon’s business model, it does not fit our investment approach. We have reservations about the complexity of the business, particularly in light of the recently announced Whole Foods acquisition, and the stock lacks both yield and an attractive valuation. In the fixed income portfolio, duration and yield curve positioning as well as credit spread duration detracted most from relative performance. Portfolio positioning In the fourth quarter of 2016, the change in U.S. administrations boosted value stocks; the first six months of 2017, in contrast, reflected a shift back to growth-oriented equities. In the equity portfolio, we are typically underexposed to high-growth, non-yielding securities, which outperformed during the six-month period. Disruptive technologies have had far-reaching effects on autos, energy, distributors, media, consumer brands, and apparel. Many businesses, such as distributors—which benefited from having an efficient and convenient platform to deliver products—now face price transparency, making it difficult for them to market high-margin products and maintain pricing power. Against this backdrop, we are looking to add to attractively priced companies that may be able to further disrupt their sectors or industries. We are also looking for opportunities to take advantage of economic growth outside the United States. In the equity portfolio, our largest overweights at the end of the period were in the financial, energy, and health care sectors, while our largest underweights were in the information technology, consumer discretionary, and real estate sectors. As always, these allocations are determined by a bottom-up analysis and are largely attributable to companies’ valuations. Capital flows into energy exploration have generally exceeded our expectations, causing supply to surprise on the upside. The industry added back capacity much more quickly than expected after OPEC announced production cuts. We are investing in companies with a more patient approach to capital allocation and stronger balance sheets. With equity market performance as strong as it’s been since 2008–2009, it is counterintuitive that financials are relatively inexpensive at this stage of the cycle despite continued benefits from cost-control measures and an improving interest rate environment. It is also unusual that the sectors with the most attractive valuations are financials, health care, and energy. In the past, we might have expected to find more opportunities in utilities, staples, and real estate investment trusts (REITs); they currently are closer to the high end of valuation ranges. We expect to see solid growth, improving wages, rising interest rates, and healthy consumer appetite. We believe Congress will feel compelled to accomplish some measure of reform in order to retain credibility leading up to midterm elections. Over the last six months we have added new positions in Abbott Laboratories, Kinder Morgan, QUALCOMM, and ConocoPhillips. QUALCOMM is an example of a technology company with an above-average yield and good growth prospects. We invested in the stock with the view that the company has a strong position in technology, that its current litigation with Apple is likely to be settled favorably, and that its proposed merger with NXP Semiconductors should position the company to be more competitive in automotive electronics. We eliminated our positions in CSX, Royal Dutch Shell, Mondelez, and Synchrony Financial. We continue to rely on our process and philosophy as we construct the portfolio and adjust our positioning. We remain focused on the significance of dividends, positive capital stewardship, and franchise value. We believe we have a solid portfolio of undervalued market leaders, companies in industries with improving supply/demand trends, and strong companies that are temporarily out of favor. We see our process as critical to providing downside protection and believe the current portfolio reflects an appropriate balance. We believe that in coming quarters we should be rewarded for our focus on valuation, as some of the higher-growth, higher-valuation companies could retrace recent gains. 5 Vanguard Balanced Portfolio On the fixed income side, we encountered a few unexpected factors. These included the stability of longer-term interest rates in the face of higher short-term rates, the Fed’s plans to reduce its holdings of Treasuries and mortgage securities, and the prospects of a debt-financed fiscal package intended to further stimulate growth. Offsetting these pressures, inflation remains persistently lower than most forecasts. We remain biased toward higher short-term interest rates, given the strengthening labor markets and early signs of rising wage pressures. Aware of these powerful forces, we choose to limit our interest rate risk relative to the benchmark and to focus our higher-rate bias at the short end of the yield curve, where the Fed has the greatest influence on yield levels. We anticipate a flatter yield curve, and our expectations for inflation, the primary driver of long-term interest rates, remain subdued. Despite the prolonged economic cycle and persistently good earnings from the corporate sector, we view the credit cycle as mature, with most of the narrowing of spreads (corporate compared with Treasury) behind us. While we do not see any immediate catalyst for spreads to widen, we have begun to reduce our credit risk exposure. We remain uninterested in the mortgage-backed-securities sector because these securities will be sold from the Fed’s portfolio, but we are finding securities in the asset-backed sector that are good surrogates for short-maturity corporate bonds. We anticipate increased volatility amid much geopolitical uncertainty and uncertainty over the fate of the Trump administration policies, offering opportunities for surprise. In this context, we are focused on identifying solid company-specific investment catalysts and mispriced individual securities. Edward P. Bousa, CFA, Senior Managing Director and Equity Portfolio Manager John C. Keogh, Senior Managing Director and Fixed Income Portfolio Manager Loren L. Moran, CFA, Managing Director and Fixed Income Portfolio Manager Michael E. Stack, CFA, Senior Managing Director and Fixed Income Portfolio Manager Wellington Management Company llp July 19, 2017 Vanguard fund shareholders encouraged to vote in proxy campaign This summer you will be asked to vote on the election of trustees for all U.S.-domiciled Vanguard funds. Shareholders will also be asked to vote on several fund policy proposals that we believe are in the best interests of all shareholders. Vanguard filed a preliminary proxy statement on July 13, 2017, with the U.S. Securities and Exchange Commission (SEC). Following the SEC’s review, we expect to provide the proxy materials to Vanguard fund shareholders beginning in late August 2017. That’s when you can begin to vote online, by phone, or by mail. A shareholder meeting is scheduled to be held in Scottsdale, Arizona, on November 15, 2017, when voting will conclude. We encourage you to vote promptly. Please visit vanguard.com for updates. 6 Vanguard Balanced Portfolio Portfolio Profile As of June 30, 2017 Total Portfolio Characteristics Yield 1 2.3% Turnover Rate 2 30% Expense Ratio 3 0.23% Short-Term Reserves 3.4% Total Portfolio Volatility Measures 4 Portfolio Versus Portfolio Versus Composite Index 5 Broad Index 6 R-Squared 0.97 0.94 Beta 1.00 0.63 Equity Characteristics Comparative Broad Portfolio Index 7 Index 6 Number of Stocks 98 505 3,800 Median Market Cap $90.8B $87.8B $59.8B Price/Earnings Ratio 19.3x 21.5x 21.2x Price/Book Ratio 2.3x 3.0x 2.9x Dividend Yield 2.5% 1.9% 1.8% Return on Equity 19.4% 24.1% 16.3% Earnings Growth Rate 5.0% 8.1% 10.0% Foreign Holdings 10.8% 0.0% 0.0% Fixed Income Characteristics Comparative Broad Portfolio Index 8 Index 9 Number of Bonds 821 3,114 9,347 Yield to Maturity 2.8% 10 2.8% 2.6% Average Coupon 3.4% 3.4% 3.1% Average Effective Maturity 9.6 years 9.7 years 8.2 years Average Duration 6.6 years 7.0 years 6.0 years Ten Largest Stocks 11 (% of equity portfolio) Microsoft Corp. Systems Software 3.3% JPMorgan Chase & Co. Diversified Banks 2.9 Bank of America Corp. Diversified Banks 2.7 Comcast Corp. Class A Cable & Satellite 2.7 Chevron Corp. Integrated Oil & Gas 2.6 Alphabet Inc. Class A Internet Software & Services 2.6 Chubb Ltd. Property & Casualty Insurance 2.4 Intel Corp. Semiconductors 2.3 Prudential Financial Inc. Life & Health Insurance 2.1 Merck & Co. Inc. Pharmaceuticals 2.1 Top Ten Total 25.7% Top Ten as % of Total Net Assets 16.5% Sector Diversification (% of equity exposure) Comparative Broad Portfolio Index 7 Index 6 Consumer Discretionary 6.4% 12.3% 12.7% Consumer Staples 7.6 9.1 8.0 Energy 9.0 6.0 5.6 Financials 24.4 14.5 15.0 Health Care 16.5 14.5 14.0 Industrials 11.6 10.3 10.8 Information Technology 15.0 22.3 21.4 Materials 2.7 2.8 3.3 Real Estate 1.3 2.9 4.1 Telecommunication Services 1.5 2.1 1.9 Utilities 4.0 3.2 3.2 Portfolio Asset Allocation 1 30-day SEC yield for the portfolio. See definition on the next page. 2 Annualized. 3 The portfolio expense ratio shown is from the prospectus dated April 28, 2017, and represents estimated costs for the current fiscal year. For the six months ended June 30, 2017, the annualized expense ratio was 0.23%. 4 For an explanation of R-squared, beta, and other terms used here, see definitions on the next page. 5 Composite Stock/Bond Index, weighted 65% S&P 500 Index and 35% Bloomberg Barclays U.S. Credit A or Better Bond Index. 6 Dow Jones U.S. Total Stock Market Float Adjusted Index. 7 S&P 500 Index. 8 Bloomberg Barclays U.S. Credit A or Better Bond Index. 9 Bloomberg Barclays U.S. Aggregate Bond Index. 10 Before expenses. 11 The holdings listed exclude any temporary cash investments and equity index products. 7 Vanguard Balanced Portfolio Distribution by Credit Quality 1 (% of fixed income portfolio) U.S. Government 16.5% Aaa 5.5 Aa 15.1 A 44.7 Baa 18.2 Sector Diversification 2 (% of fixed income portfolio) Asset-Backed/Commercial Mortgage-Backed 4.0% Finance 26.5 Foreign 5.7 Industrial 34.6 Treasury/Agency 16.1 Utilities 7.2 Other 5.9 Equity Investment Focus Fixed Income Investment Focus 30-Day SEC Yield. A portfolio’s 30-day SEC yield is derived using a formula specified by the U.S. Securities and Exchange Commission. Under the formula, data related to the portfolio’s security holdings in the previous 30 days are used to calculate the portfolio’s hypothetical net income for that period, which is then annualized and divided by the portfolio’s estimated average net assets over the calculation period. For the purposes of this calculation, a security’s income is based on its current market yield to maturity (for bonds), its actual income (for asset-backed securities), or its projected dividend yield (for stocks). Because the SEC yield represents hypothetical annualized income, it will differ—at times significantly—from the portfolio’s actual experience. As a result, the portfolio’s income distributions may be higher or lower than implied by the SEC yield. Beta. A measure of the magnitude of a portfolio’s past share-price fluctuations in relation to the ups and downs of a given market index. The index is assigned a beta of 1.00. Compared with a given index, a portfolio with a beta of 1.20 typically would have seen its share price rise or fall by 12% when the index rose or fell by 10%. For this report, beta is based on returns over the past 36 months for both the portfolio and the index. Credit Quality. Credit-quality ratings are measured on a scale that generally ranges from AAA (highest) to D (lowest). U.S. Treasury, U.S. Agency, and U.S. Agency mortgage-backed securities appear under “U.S. Government.” Credit-quality ratings are obtained from Barclays and are from Moody’s, Fitch, and S&P. When ratings from all three agencies are used, the median rating is shown. When ratings from two of the agencies are used, the lower rating for each issue is shown. “Not Rated” is used to classify securities for which a rating is not available. Not rated securities include a fund’s investment in Vanguard Market Liquidity Fund or Vanguard Municipal Cash Management Fund, each of which invests in high-quality money market instruments and may serve as a cash management vehicle for the Vanguard funds, trusts, and accounts. Equity Exposure. A measure that reflects a portfolio’s investments in stocks and stock futures. Any holdings in short-term reserves are excluded. R-Squared. A measure of how much of a portfolio’s past returns can be explained by the returns from the market in general, as measured by a given index. If a portfolio’s total returns were precisely synchronized with an index’s returns, its R-squared would be 1.00. If the portfolio’s returns bore no relationship to the index’s returns, its R-squared would be 0. For this report, R-squared is based on returns over the past 36 months for both the portfolio and the index. 1 Source: Moody’s Investors Service. 2 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are not backed by the full faith and credit of the U.S. government. 8 Vanguard Balanced Portfolio Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the portfolio. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on portfolio distributions or on the sale of portfolio shares. Nor do the returns reflect fees and expenses associated with the annuity or life insurance program through which a shareholder invests. If these fees and expenses were included, the portfolio’s returns would be lower. Fiscal-Year Total Returns (%): December 31, 2006–June 30, 2017 Average Annual Total Returns: Periods Ended June 30, 2017 Inception Date One Year Five Years Ten Years Balanced Portfolio 5/23/1991 12.25% 10.43% 6.93% 1 Six months ended June 30, 2017. 2 Weighted 65% S&P 500 Index and 35% Bloomberg Barclays U.S. Credit A or Better Bond Index. See Financial Highlights for dividends and capital gains information. 9 Vanguard Balanced Portfolio Financial Statements (unaudited) Statement of Net Assets As of June 30, 2017 The portfolio reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the portfolio’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the portfolio files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the portfolio’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value • Shares ($000) Common Stocks (64.4%) Consumer Discretionary (4.1%) Comcast Corp. Class A 1,189,138 46,281 Twenty-First Century Fox Inc. Class A 597,364 16,929 Ford Motor Co. 1,499,130 16,775 Lowe’s Cos. Inc. 168,710 13,080 L Brands Inc. 112,620 6,069 Hilton Worldwide Holdings Inc. 97,633 6,039 Bayerische Motoren Werke AG 60,433 5,621 Consumer Staples (4.9%) PepsiCo Inc. 232,500 26,851 Unilever NV 439,813 24,279 Philip Morris International Inc. 157,930 18,549 Walgreens Boots Alliance Inc. 221,740 17,364 Diageo plc 500,633 14,795 CVS Health Corp. 164,550 13,240 Costco Wholesale Corp. 65,260 10,437 British American Tobacco plc 99,660 6,791 Energy (5.8%) Chevron Corp. 430,500 44,914 TOTAL SA 471,804 23,424 Exxon Mobil Corp. 260,878 21,061 ConocoPhillips 307,030 13,497 Suncor Energy Inc. 458,200 13,388 Anadarko Petroleum Corp. 232,350 10,535 Kinder Morgan Inc. 461,220 8,837 Hess Corp. 166,560 7,307 BP plc 867,130 5,005 Eni SPA 321,085 4,825 Valero Energy Corp. 49,090 3,311 Financials (15.8%) JPMorgan Chase & Co. 550,783 50,342 Bank of America Corp. 1,932,937 46,893 Chubb Ltd. 282,500 41,070 Prudential Financial Inc. 339,410 36,704 Wells Fargo & Co. 562,690 31,179 PNC Financial Services Group Inc. 243,500 30,406 Marsh & McLennan Cos. Inc. 243,730 19,001 Citigroup Inc. 270,400 18,084 Northern Trust Corp. 174,320 16,946 Mitsubishi UFJ Financial Group Inc. 2,409,130 16,250 BlackRock Inc. 38,309 16,182 Intercontinental Exchange Inc. 239,075 15,760 Goldman Sachs Group Inc. 65,300 14,490 MetLife Inc. 249,873 13,728 ^ Bank of Nova Scotia 194,010 11,666 BNP Paribas SA 141,838 10,211 Hartford Financial Services Group Inc. 179,250 9,423 American International Group Inc. 142,671 8,920 Zurich Insurance Group AG 21,183 6,182 UBS Group AG 326,408 5,542 ING Groep NV 229,479 3,961 Tokio Marine Holdings Inc. 91,200 3,795 Health Care (10.6%) Merck & Co. Inc. 561,419 35,981 Bristol-Myers Squibb Co. 615,580 34,300 AstraZeneca plc ADR 900,868 30,711 Johnson & Johnson 208,880 27,633 Medtronic plc 280,980 24,937 Pfizer Inc. 618,238 20,767 UnitedHealth Group Inc. 98,975 18,352 Eli Lilly & Co. 222,555 18,316 Cardinal Health Inc. 224,790 17,516 Novartis AG 209,658 17,512 Abbott Laboratories 252,719 12,285 * HCA Healthcare Inc. 107,870 9,406 Roche Holding AG 29,053 7,423 McKesson Corp. 41,130 6,767 * Regeneron Pharmaceuticals Inc. 12,190 5,987 Industrials (7.5%) United Parcel Service Inc. Class B 304,134 33,634 Honeywell International Inc. 154,805 20,634 Lockheed Martin Corp. 67,050 18,614 Caterpillar Inc. 151,901 16,323 Canadian National Railway Co. 192,812 15,628 FedEx Corp. 68,187 14,819 ^ ABB Ltd. ADR 566,317 14,101 Eaton Corp. plc 179,540 13,974 Airbus SE 162,290 13,393 Siemens AG 84,395 11,609 Schneider Electric SE 140,264 10,779 Boeing Co. 44,461 8,792 United Technologies Corp. 57,002 6,961 Canadian Pacific Railway Ltd. 19,116 3,074 Information Technology (9.7%) Microsoft Corp. 829,778 57,197 * Alphabet Inc. Class A 48,250 44,857 Intel Corp. 1,203,990 40,623 Apple Inc. 248,222 35,749 Accenture plc Class A 161,060 19,920 Cisco Systems Inc. 601,639 18,831 QUALCOMM Inc. 275,985 15,240 * eBay Inc. 417,195 14,568 International Business Machines Corp. 50,838 7,820 Texas Instruments Inc. 91,440 7,035 Materials (1.7%) Dow Chemical Co. 258,540 16,306 International Paper Co. 241,610 13,678 BHP Billiton plc 409,202 6,269 Linde AG 29,378 5,592 LyondellBasell Industries NV Class A 64,893 5,476 Real Estate (0.8%) American Tower Corporation 149,122 19,732 AvalonBay Communities Inc. 15,670 3,011 Telecommunication Services (0.9%) Verizon Communications Inc. 572,300 25,559 Utilities (2.6%) NextEra Energy Inc. 231,910 32,498 Dominion Energy Inc. 292,110 22,384 Exelon Corp. 400,160 14,434 Total Common Stocks (Cost $1,279,020) 10 Vanguard Balanced Portfolio Face Market Maturity Amount Value • Coupon Date ($000) ($000) U.S. Government and Agency Obligations (5.5%) U.S. Government Securities (5.1%) United States Treasury Note/Bond 0.625% 7/31/17 8,000 7,997 United States Treasury Note/Bond 1.000% 9/15/17 17,240 17,237 United States Treasury Note/Bond 0.750% 10/31/17 9,200 9,188 United States Treasury Note/Bond 0.625% 11/30/17 5,575 5,563 United States Treasury Note/Bond 0.875% 3/31/18 750 748 United States Treasury Note/Bond 0.750% 4/30/18 1,500 1,494 United States Treasury Note/Bond 1.000% 5/31/18 5,500 5,486 United States Treasury Note/Bond 0.750% 8/31/18 1,300 1,292 United States Treasury Note/Bond 1.375% 9/30/18 14,700 14,709 United States Treasury Note/Bond 0.750% 7/15/19 4,300 4,245 United States Treasury Note/Bond 1.750% 9/30/19 13,000 13,093 United States Treasury Note/Bond 1.375% 2/15/20 1,300 1,296 United States Treasury Note/Bond 1.375% 2/29/20 2,130 2,123 United States Treasury Note/Bond 1.625% 6/30/20 2,840 2,845 United States Treasury Note/Bond 1.250% 3/31/21 3,000 2,950 United States Treasury Note/Bond 1.375% 5/31/21 3,500 3,451 United States Treasury Note/Bond 2.000% 2/15/25 11,180 11,024 United States Treasury Note/Bond 2.000% 8/15/25 4,305 4,232 United States Treasury Note/Bond 2.875% 5/15/43 6,738 6,811 United States Treasury Note/Bond 3.375% 5/15/44 4,410 4,879 United States Treasury Note/Bond 3.125% 8/15/44 1,740 1,841 United States Treasury Note/Bond 2.500% 2/15/45 2,610 2,439 United States Treasury Note/Bond 2.875% 8/15/45 1,910 1,924 United States Treasury Note/Bond 2.500% 5/15/46 595 555 United States Treasury Note/Bond 2.250% 8/15/46 5,168 4,559 United States Treasury Note/Bond 2.875% 11/15/46 630 634 United States Treasury Note/Bond 3.000% 2/15/47 5,640 5,829 Conventional Mortgage-Backed Securities (0.2%) Freddie Mac Gold Pool 3.000% 4/1/45– 2/1/47 5,167 5,161 Freddie Mac Gold Pool 4.000% 9/1/41 7 7 1 Ginnie Mae I Pool 7.000% 11/15/31– 11/15/33 107 125 1 Ginnie Mae I Pool 8.000% 9/15/30 60 62 Nonconventional Mortgage-Backed Securities (0.2%) Fannie Mae REMICS 3.500% 4/25/31 245 255 Fannie Mae REMICS 4.000% 9/25/29– 5/25/31 470 499 Freddie Mac REMICS 3.500% 3/15/31 145 151 Freddie Mac REMICS 4.000% 12/15/30– 4/15/31 2,703 Total U.S. Government and Agency Obligations (Cost $146,534) 147,594 Asset-Backed/Commercial Mortgage-Backed Securities (1.1%) 3 American Tower Trust I 1.551% 3/15/18 380 379 3 American Tower Trust I 3.070% 3/15/23 1,100 1,104 Apidos CLO XVII 2.468% 4/17/26 1,295 1,298 Ares XXIX CLO Ltd. 2.348% 4/17/26 1,195 1,198 Atlas Senior Loan Fund VI Ltd. 2.408% 10/15/26 355 355 Avery Point IV CLO Ltd. 2.256% 4/25/26 1,190 1,191 3 Bank of Montreal 2.500% 1/11/22 1,700 1,709 BlueMountain CLO 2014-1 Ltd. 2.430% 4/30/26 725 728 Cent CLO 20 Ltd. 2.256% 1/25/26 1,295 1,295 Cent CLO 21 Ltd. 2.380% 7/27/26 415 412 Cent CLO 22 Ltd. 2.589% 11/7/26 930 934 CIFC Funding 2014 Ltd. 2.208% 4/18/25 1,185 1,185 1 COMM 2012-CCRE2 Mortgage Trust 3.147% 8/15/45 480 494 3 DNB Boligkreditt AS 2.500% 3/28/22 1,315 1,323 Dryden XXXI Senior Loan Fund 2.238% 4/18/26 1,160 1,161 Enterprise Fleet Financing LLC Series 2017-1 2.130% 7/20/22 210 209 GM Financial Consumer Automobile 2017-1 1.510% 3/16/20 600 600 LB-UBS Commercial Mortgage Trust 2008-C1 6.296% 4/15/41 545 557 Limerock CLO II Ltd. 2.458% 4/18/26 1,300 1,305 Madison Park Funding XII Ltd. 2.416% 7/20/26 920 925 Madison Park Funding XIII Ltd. 2.268% 1/19/25 745 745 MMAF Equipment Finance LLC 2017-A 1.730% 5/18/20 250 250 OneMain Financial Issuance Trust 2016-2 4.100% 3/20/28 770 785 1 Santander Drive Auto Receivables Trust 2013-2 2.570% 3/15/19 515 516 1 Santander Drive Auto Receivables Trust 2014-2 2.330% 11/15/19 233 234 3 SBA Tower Trust 2.898% 10/15/19 1,205 1,211 Seneca Park CLO Ltd. 2014-1 2.278% 7/17/26 680 680 SFAVE Commercial Mortgage Securities Trust 2015-5AVE 4.144% 1/5/43 700 705 Shackleton 2014-VI CLO 2.318% 7/17/26 660 661 Springleaf Funding Trust 3.160% 11/15/24 1,375 1,388 Springleaf Funding Trust 2015-B 3.480% 5/15/28 590 602 Symphony CLO XIV Ltd. 2.435% 7/14/26 1,125 1,129 Thacher Park CLO Ltd. 2.153% 10/20/26 505 505 3 Toronto-Dominion Bank 2.500% 1/18/22 2,100 2,110 1 Utility Debt Securitization Authority Series 2013T 3.435% 12/15/25 210 218 Voya CLO 2014-1 Ltd. 2.488% 4/18/26 525 526 Total Asset-Backed/Commercial Mortgage-Backed Securities (Cost $30,558) Corporate Bonds (21.6%) Finance (8.4%) Banking (6.7%) American Express Centurion Bank 6.000% 9/13/17 500 504 American Express Co. 1.550% 5/22/18 1,635 1,634 American Express Credit Corp. 2.125% 7/27/18 1,235 1,239 American Express Credit Corp. 2.250% 8/15/19 800 807 American Express Credit Corp. 2.700% 3/3/22 1,505 1,518 Bank of America Corp. 6.000% 9/1/17 1,010 1,017 Bank of America Corp. 5.750% 12/1/17 500 508 Bank of America Corp. 6.875% 4/25/18 1,250 1,301 Bank of America Corp. 5.625% 7/1/20 85 93 Bank of America Corp. 5.875% 1/5/21 3,000 3,334 Bank of America Corp. 3.300% 1/11/23 120 122 Bank of America Corp. 4.000% 1/22/25 875 889 Bank of America Corp. 5.875% 2/7/42 260 324 Bank of America Corp. 5.000% 1/21/44 1,000 1,134 Bank of America Corp. 4.875% 4/1/44 420 472 Bank of New York Mellon Corp. 2.150% 2/24/20 1,580 1,586 Bank of New York Mellon Corp. 2.200% 8/16/23 460 445 4 Bank of New York Mellon Corp. 2.222% 10/30/23 1,145 1,168 Bank of New York Mellon Corp. 3.000% 2/24/25 720 719 Bank of Nova Scotia 2.050% 10/30/18 1,600 1,607 Bank of Nova Scotia 2.800% 7/21/21 750 761 3 Bank of Tokyo-Mitsubishi UFJ Ltd. 1.700% 3/5/18 1,390 1,390 3 Banque Federative du Credit Mutuel SA 2.750% 10/15/20 1,200 1,218 3 Barclays Bank plc 6.050% 12/4/17 1,400 1,424 Barclays Bank plc 5.140% 10/14/20 160 171 Barclays plc 3.684% 1/10/23 700 715 BB&T Corp. 2.750% 4/1/22 1,700 1,718 Bear Stearns Cos. LLC 6.400% 10/2/17 235 238 Bear Stearns Cos. LLC 7.250% 2/1/18 425 438 BNP Paribas SA 2.400% 12/12/18 1,300 1,309 3 BNP Paribas SA 2.950% 5/23/22 620 624 BNP Paribas SA 3.250% 3/3/23 305 314 3 BNP Paribas SA 3.800% 1/10/24 1,170 1,217 BPCE SA 2.500% 12/10/18 220 221 BPCE SA 2.500% 7/15/19 1,400 1,412 11 Vanguard Balanced Portfolio Face Market Maturity Amount Value • Coupon Date ($000) ($000) 3 BPCE SA 3.000% 5/22/22 255 257 BPCE SA 4.000% 4/15/24 775 816 3 BPCE SA 5.150% 7/21/24 1,260 1,347 Branch Banking & Trust Co. 2.625% 1/15/22 1,250 1,260 4 Canadian Imperial Bank of Commerce 1.970% 6/16/22 1,565 1,569 Capital One Bank USA NA 2.150% 11/21/18 1,215 1,218 Capital One Financial Corp. 4.750% 7/15/21 400 430 Capital One Financial Corp. 3.750% 4/24/24 1,305 1,335 Capital One Financial Corp. 3.200% 2/5/25 1,050 1,024 Capital One Financial Corp. 4.200% 10/29/25 310 312 Citigroup Inc. 1.750% 5/1/18 500 499 Citigroup Inc. 2.500% 9/26/18 500 503 Citigroup Inc. 2.550% 4/8/19 1,800 1,817 Citigroup Inc. 2.500% 7/29/19 965 973 Citigroup Inc. 2.400% 2/18/20 800 803 Citigroup Inc. 4.500% 1/14/22 1,975 2,119 Citigroup Inc. 6.625% 6/15/32 2,000 2,493 Citigroup Inc. 8.125% 7/15/39 101 155 Compass Bank 2.750% 9/29/19 375 378 Cooperatieve Rabobank UA 2.250% 1/14/19 1,350 1,358 3 Credit Agricole SA 2.500% 4/15/19 1,460 1,481 Credit Suisse AG 1.750% 1/29/18 840 840 Credit Suisse AG 2.300% 5/28/19 2,845 2,864 Credit Suisse AG 3.000% 10/29/21 735 749 Credit Suisse AG 3.625% 9/9/24 250 257 3 Credit Suisse Group AG 3.574% 1/9/23 550 563 Credit Suisse Group Funding Guernsey Ltd. 3.800% 9/15/22 1,335 1,385 Credit Suisse Group Funding Guernsey Ltd. 3.750% 3/26/25 1,595 1,606 3 Danske Bank A/S 2.000% 9/8/21 1,120 1,098 Deutsche Bank AG 1.875% 2/13/18 195 195 Deutsche Bank AG 2.500% 2/13/19 270 271 Deutsche Bank AG 4.250% 10/14/21 1,215 1,274 Fifth Third Bank 2.875% 10/1/21 425 432 Fifth Third Bank 3.850% 3/15/26 830 845 Goldman Sachs Group Inc. 5.950% 1/18/18 1,325 1,355 Goldman Sachs Group Inc. 2.375% 1/22/18 555 557 Goldman Sachs Group Inc. 5.375% 3/15/20 405 437 Goldman Sachs Group Inc. 2.600% 4/23/20 170 172 Goldman Sachs Group Inc. 6.000% 6/15/20 3,350 3,689 Goldman Sachs Group Inc. 5.250% 7/27/21 865 948 Goldman Sachs Group Inc. 5.750% 1/24/22 360 404 Goldman Sachs Group Inc. 3.625% 1/22/23 1,980 2,034 Goldman Sachs Group Inc. 3.500% 11/16/26 2,000 1,981 Goldman Sachs Group Inc. 3.850% 1/26/27 740 751 Goldman Sachs Group Inc. 6.750% 10/1/37 835 1,085 Goldman Sachs Group Inc. 4.750% 10/21/45 680 751 3 HSBC Bank plc 4.750% 1/19/21 1,700 1,831 HSBC Holdings plc 3.400% 3/8/21 1,535 1,578 HSBC Holdings plc 4.000% 3/30/22 2,395 2,525 HSBC Holdings plc 3.600% 5/25/23 1,600 1,651 1 HSBC Holdings plc 4.041% 3/13/28 890 921 HSBC Holdings plc 6.500% 5/2/36 1,000 1,277 HSBC Holdings plc 6.100% 1/14/42 375 488 HSBC Holdings plc 5.250% 3/14/44 440 500 HSBC USA Inc. 1.625% 1/16/18 1,005 1,005 HSBC USA Inc. 2.350% 3/5/20 1,825 1,834 HSBC USA Inc. 3.500% 6/23/24 620 637 Huntington Bancshares Inc. 3.150% 3/14/21 800 813 Huntington National Bank 2.200% 4/1/19 560 561 Huntington National Bank 2.400% 4/1/20 1,160 1,166 3 ING Bank NV 1.800% 3/16/18 1,340 1,340 ING Groep NV 3.150% 3/29/22 365 372 ING Groep NV 3.950% 3/29/27 820 852 JPMorgan Chase & Co. 6.300% 4/23/19 465 500 JPMorgan Chase & Co. 4.950% 3/25/20 650 697 JPMorgan Chase & Co. 4.350% 8/15/21 4,862 5,196 JPMorgan Chase & Co. 4.500% 1/24/22 495 536 JPMorgan Chase & Co. 3.250% 9/23/22 970 993 JPMorgan Chase & Co. 3.375% 5/1/23 875 887 JPMorgan Chase & Co. 3.875% 2/1/24 800 839 JPMorgan Chase & Co. 3.900% 7/15/25 2,270 2,360 JPMorgan Chase & Co. 4.125% 12/15/26 765 791 JPMorgan Chase & Co. 4.250% 10/1/27 2,295 2,386 JPMorgan Chase & Co. 5.400% 1/6/42 750 911 3 Macquarie Bank Ltd. 2.400% 1/21/20 330 331 Manufacturers & Traders Trust Co. 2.100% 2/6/20 495 495 Manufacturers & Traders Trust Co. 2.900% 2/6/25 685 679 Morgan Stanley 1.875% 1/5/18 255 255 Morgan Stanley 2.125% 4/25/18 1,375 1,379 Morgan Stanley 2.500% 1/24/19 2,500 2,518 Morgan Stanley 5.625% 9/23/19 645 692 Morgan Stanley 5.750% 1/25/21 1,740 1,924 Morgan Stanley 2.500% 4/21/21 1,175 1,169 Morgan Stanley 2.625% 11/17/21 800 798 Morgan Stanley 2.750% 5/19/22 1,710 1,706 Morgan Stanley 3.700% 10/23/24 750 769 Morgan Stanley 3.125% 7/27/26 1,345 1,303 Morgan Stanley 6.250% 8/9/26 3,000 3,583 Morgan Stanley 3.625% 1/20/27 1,250 1,254 Morgan Stanley 4.300% 1/27/45 850 879 National City Corp. 6.875% 5/15/19 1,000 1,083 3 Nationwide Building Society 2.350% 1/21/20 785 789 3 NBK SPC Ltd. 2.750% 5/30/22 1,530 1,517 Northern Trust Corp. 3.450% 11/4/20 255 266 PNC Bank NA 4.875% 9/21/17 1,500 1,510 PNC Bank NA 3.300% 10/30/24 460 470 PNC Bank NA 2.950% 2/23/25 1,105 1,101 PNC Bank NA 4.200% 11/1/25 255 273 PNC Financial Services Group Inc. 3.900% 4/29/24 580 607 Royal Bank of Canada 2.750% 2/1/22 1,195 1,216 Santander Holdings USA Inc. 2.700% 5/24/19 800 806 Santander Holdings USA Inc. 2.650% 4/17/20 580 579 3 Santander Holdings USA Inc. 3.700% 3/28/22 725 730 3 Skandinaviska Enskilda Banken AB 2.450% 5/27/20 1,600 1,608 3 Societe Generale SA 3.250% 1/12/22 1,515 1,546 1 State Street Corp. 2.653% 5/15/23 840 841 SunTrust Bank 3.300% 5/15/26 340 333 Svenska Handelsbanken AB 1.875% 9/7/21 1,050 1,027 Synchrony Financial 3.000% 8/15/19 1,055 1,068 Synchrony Financial 2.700% 2/3/20 1,605 1,611 Toronto-Dominion Bank 2.500% 12/14/20 985 996 UBS AG 1.800% 3/26/18 1,020 1,021 3 UBS AG 2.200% 6/8/20 750 749 3 UBS Group Funding Jersey Ltd. 2.950% 9/24/20 1,160 1,184 3 UBS Group Funding Jersey Ltd. 2.650% 2/1/22 1,250 1,240 US Bancorp 2.625% 1/24/22 1,305 1,317 US Bancorp 3.700% 1/30/24 1,560 1,646 Wachovia Corp. 7.500% 4/15/35 1,000 1,351 Wells Fargo & Co. 5.625% 12/11/17 820 834 Wells Fargo & Co. 2.150% 1/15/19 2,915 2,928 Wells Fargo & Co. 3.000% 1/22/21 505 516 Wells Fargo & Co. 3.500% 3/8/22 640 665 Wells Fargo & Co. 3.450% 2/13/23 930 949 Wells Fargo & Co. 4.480% 1/16/24 1,199 1,283 Wells Fargo & Co. 3.000% 2/19/25 890 876 Wells Fargo & Co. 3.550% 9/29/25 860 875 Wells Fargo & Co. 3.000% 4/22/26 1,045 1,017 Wells Fargo & Co. 3.000% 10/23/26 510 495 Wells Fargo & Co. 5.606% 1/15/44 2,276 2,694 Wells Fargo & Co. 4.900% 11/17/45 515 562 Wells Fargo & Co. 4.750% 12/7/46 620 661 Brokerage (0.0%) Ameriprise Financial Inc. 5.300% 3/15/20 305 330 Charles Schwab Corp. 3.200% 3/2/27 545 546 12 Vanguard Balanced Portfolio Face Market Maturity Amount Value • Coupon Date ($000) ($000) Finance Companies (0.4%) GE Capital International Funding Co. 2.342% 11/15/20 1,192 1,202 GE Capital International Funding Co. 3.373% 11/15/25 3,460 3,578 GE Capital International Funding Co. 4.418% 11/15/35 4,955 5,383 Insurance (1.2%) Aetna Inc. 2.800% 6/15/23 680 677 Allstate Corp. 3.117% 5/15/67 855 848 Anthem Inc. 2.300% 7/15/18 375 377 Anthem Inc. 3.125% 5/15/22 1,610 1,646 Anthem Inc. 3.300% 1/15/23 1,100 1,128 Anthem Inc. 4.650% 8/15/44 426 464 Berkshire Hathaway Inc. 2.750% 3/15/23 1,050 1,064 Berkshire Hathaway Inc. 3.125% 3/15/26 715 722 Chubb INA Holdings Inc. 5.800% 3/15/18 1,295 1,333 Chubb INA Holdings Inc. 2.300% 11/3/20 170 171 Chubb INA Holdings Inc. 3.350% 5/15/24 555 575 Chubb INA Holdings Inc. 4.350% 11/3/45 800 879 Cigna Corp. 3.250% 4/15/25 880 882 CNA Financial Corp. 3.950% 5/15/24 135 140 3 Five Corners Funding Trust 4.419% 11/15/23 210 225 3 Liberty Mutual Group Inc. 4.250% 6/15/23 360 384 Loews Corp. 2.625% 5/15/23 440 436 Massachusetts Mutual Life Insurance Co. 7.625% 11/15/23 2,000 2,388 MetLife Inc. 1.903% 12/15/17 225 225 MetLife Inc. 3.600% 4/10/24 580 610 MetLife Inc. 4.125% 8/13/42 145 148 MetLife Inc. 4.875% 11/13/43 530 598 3 Metropolitan Life Global Funding I 1.500% 1/10/18 1,480 1,479 3 Metropolitan Life Global Funding I 1.875% 6/22/18 950 952 3 Metropolitan Life Global Funding I 2.650% 4/8/22 340 341 3 Metropolitan Life Global Funding I 3.450% 12/18/26 640 655 3 New York Life Global Funding 2.900% 1/17/24 810 817 3 New York Life Insurance Co. 5.875% 5/15/33 2,100 2,632 3 QBE Insurance Group Ltd. 2.400% 5/1/18 235 235 3 Teachers Insurance & Annuity Assn. of America 4.900% 9/15/44 375 420 3 Teachers Insurance & Annuity Assn. of America 4.270% 5/15/47 1,145 1,168 UnitedHealth Group Inc. 6.000% 2/15/18 700 718 UnitedHealth Group Inc. 3.875% 10/15/20 601 632 UnitedHealth Group Inc. 2.875% 3/15/22 27 28 UnitedHealth Group Inc. 2.875% 3/15/23 1,175 1,190 UnitedHealth Group Inc. 3.100% 3/15/26 430 432 UnitedHealth Group Inc. 4.625% 7/15/35 815 918 UnitedHealth Group Inc. 4.250% 3/15/43 1,600 1,692 UnitedHealth Group Inc. 4.750% 7/15/45 760 872 Other Finance (0.0%) 3 LeasePlan Corp. NV 2.875% 1/22/19 970 972 Real Estate Investment Trusts (0.1%) AvalonBay Communities Inc. 3.625% 10/1/20 520 538 Boston Properties LP 3.125% 9/1/23 355 358 Boston Properties LP 3.800% 2/1/24 45 47 Realty Income Corp. 4.650% 8/1/23 640 689 Simon Property Group LP 3.750% 2/1/24 90 94 Simon Property Group LP 3.375% 10/1/24 275 279 3 WEA Finance LLC / Westfield UK & Europe Finance plc 1.750% 9/15/17 375 375 3 WEA Finance LLC / Westfield UK & Europe Finance plc 2.700% 9/17/19 1,330 1,337 Industrial (11.0%) Basic Industry (0.0%) BHP Billiton Finance USA Ltd. 3.850% 9/30/23 750 797 LyondellBasell Industries NV 4.625% 2/26/55 300 295 Capital Goods (0.8%) 3 BAE Systems Holdings Inc. 2.850% 12/15/20 160 161 3 BAE Systems Holdings Inc. 3.850% 12/15/25 1,085 1,128 Caterpillar Financial Services Corp. 2.625% 3/1/23 1,360 1,358 Caterpillar Inc. 3.900% 5/27/21 1,170 1,243 Caterpillar Inc. 2.600% 6/26/22 705 711 Caterpillar Inc. 3.400% 5/15/24 810 844 Caterpillar Inc. 4.300% 5/15/44 745 807 General Dynamics Corp. 3.875% 7/15/21 355 377 General Electric Capital Corp. 4.625% 1/7/21 321 350 General Electric Capital Corp. 5.300% 2/11/21 228 252 General Electric Capital Corp. 3.150% 9/7/22 967 1,005 General Electric Capital Corp. 3.100% 1/9/23 360 373 General Electric Co. 2.700% 10/9/22 210 213 General Electric Co. 4.500% 3/11/44 1,050 1,165 Honeywell International Inc. 4.250% 3/1/21 1,002 1,077 Illinois Tool Works Inc. 3.500% 3/1/24 1,295 1,355 John Deere Capital Corp. 2.250% 4/17/19 1,465 1,478 John Deere Capital Corp. 1.700% 1/15/20 520 517 Lockheed Martin Corp. 2.900% 3/1/25 610 607 Lockheed Martin Corp. 4.500% 5/15/36 211 232 Lockheed Martin Corp. 4.700% 5/15/46 520 583 Parker-Hannifin Corp. 4.450% 11/21/44 450 494 3 Siemens Financieringsmaatschappij NV 2.900% 5/27/22 1,050 1,072 3 Siemens Financieringsmaatschappij NV 3.125% 3/16/24 1,680 1,706 3 Siemens Financieringsmaatschappij NV 4.400% 5/27/45 800 867 United Technologies Corp. 3.100% 6/1/22 535 552 United Technologies Corp. 7.500% 9/15/29 770 1,088 United Technologies Corp. 6.050% 6/1/36 675 870 United Technologies Corp. 4.500% 6/1/42 325 355 Communication (1.6%) 21st Century Fox America Inc. 3.000% 9/15/22 245 249 America Movil SAB de CV 3.125% 7/16/22 1,880 1,918 America Movil SAB de CV 6.125% 3/30/40 390 476 American Tower Corp. 3.450% 9/15/21 1,125 1,160 American Tower Corp. 5.000% 2/15/24 220 243 AT&T Inc. 1.400% 12/1/17 1,090 1,091 AT&T Inc. 5.600% 5/15/18 1,000 1,033 AT&T Inc. 5.200% 3/15/20 255 274 AT&T Inc. 2.450% 6/30/20 225 226 AT&T Inc. 4.600% 2/15/21 100 107 AT&T Inc. 4.500% 3/9/48 602 567 CBS Corp. 4.300% 2/15/21 675 712 Comcast Corp. 3.600% 3/1/24 2,900 3,040 Comcast Corp. 3.375% 2/15/25 70 72 Comcast Corp. 2.350% 1/15/27 540 506 Comcast Corp. 4.250% 1/15/33 1,032 1,101 Comcast Corp. 4.200% 8/15/34 620 656 Comcast Corp. 5.650% 6/15/35 110 135 Comcast Corp. 4.400% 8/15/35 700 760 Comcast Corp. 6.500% 11/15/35 115 152 Comcast Corp. 6.400% 5/15/38 120 160 Comcast Corp. 4.650% 7/15/42 1,290 1,415 Comcast Corp. 4.500% 1/15/43 500 531 Comcast Corp. 4.750% 3/1/44 525 584 Comcast Corp. 4.600% 8/15/45 1,110 1,209 3 Cox Communications Inc. 4.800% 2/1/35 1,540 1,507 3 Cox Communications Inc. 6.450% 12/1/36 45 50 3 Deutsche Telekom International Finance BV 3.600% 1/19/27 975 995 Discovery Communications LLC 5.625% 8/15/19 49 52 Grupo Televisa SAB 6.625% 1/15/40 630 728 Grupo Televisa SAB 6.125% 1/31/46 410 459 3 GTP Acquisition Partners I LLC 2.350% 6/15/20 580 576 3 NBCUniversal Enterprise Inc. 1.974% 4/15/19 2,530 2,538 NBCUniversal Media LLC 4.375% 4/1/21 600 647 NBCUniversal Media LLC 2.875% 1/15/23 240 244 Omnicom Group Inc. 3.600% 4/15/26 660 664 13 Vanguard Balanced Portfolio Face Market Maturity Amount Value • Coupon Date ($000) ($000) Orange SA 4.125% 9/14/21 1,740 1,851 Orange SA 9.000% 3/1/31 530 799 3 SBA Tower Trust 3.168% 4/15/22 1,330 1,332 3 Sky plc 2.625% 9/16/19 975 981 3 Sky plc 3.750% 9/16/24 1,435 1,477 Time Warner Cable LLC 8.750% 2/14/19 25 28 Time Warner Cable LLC 8.250% 4/1/19 364 401 Time Warner Entertainment Co. LP 8.375% 3/15/23 95 119 Time Warner Inc. 4.875% 3/15/20 700 747 Time Warner Inc. 4.750% 3/29/21 350 377 Verizon Communications Inc. 4.500% 9/15/20 1,280 1,366 Verizon Communications Inc. 3.500% 11/1/21 1,040 1,076 3 Verizon Communications Inc. 4.812% 3/15/39 2,406 2,435 Verizon Communications Inc. 4.750% 11/1/41 290 288 Verizon Communications Inc. 4.862% 8/21/46 1,151 1,153 3 Verizon Communications Inc. 5.012% 4/15/49 1,133 1,142 Walt Disney Co. 4.125% 6/1/44 560 587 Consumer Cyclical (1.5%) Alibaba Group Holding Ltd. 3.600% 11/28/24 1,065 1,098 Amazon.com Inc. 2.500% 11/29/22 885 892 Amazon.com Inc. 4.800% 12/5/34 995 1,147 Amazon.com Inc. 4.950% 12/5/44 580 685 3 American Honda Finance Corp. 1.500% 9/11/17 490 490 3 American Honda Finance Corp. 1.600% 2/16/18 810 811 American Honda Finance Corp. 2.125% 10/10/18 1,110 1,117 AutoZone Inc. 3.700% 4/15/22 1,371 1,425 AutoZone Inc. 3.125% 7/15/23 600 603 AutoZone Inc. 3.750% 6/1/27 545 546 3 BMW US Capital LLC 2.000% 4/11/21 585 580 3 BMW US Capital LLC 2.250% 9/15/23 2,500 2,408 3 BMW US Capital LLC 2.800% 4/11/26 151 147 CVS Health Corp. 2.750% 12/1/22 965 966 CVS Health Corp. 4.875% 7/20/35 315 351 CVS Health Corp. 5.125% 7/20/45 1,310 1,501 3 Daimler Finance North America LLC 2.375% 8/1/18 900 905 3 Daimler Finance North America LLC 2.250% 7/31/19 1,575 1,579 3 Daimler Finance North America LLC 2.200% 5/5/20 470 469 3 Daimler Finance North America LLC 3.250% 8/1/24 160 161 Ford Motor Co. 4.346% 12/8/26 1,225 1,262 Ford Motor Credit Co. LLC 2.375% 3/12/19 900 903 Ford Motor Credit Co. LLC 3.157% 8/4/20 710 723 General Motors Financial Co. Inc. 3.950% 4/13/24 1,700 1,722 Home Depot Inc. 2.250% 9/10/18 975 983 Home Depot Inc. 2.700% 4/1/23 720 730 Home Depot Inc. 4.400% 3/15/45 780 851 3 Hyundai Capital America 2.550% 4/3/20 790 788 Lowe’s Cos. Inc. 3.100% 5/3/27 1,300 1,296 Lowe’s Cos. Inc. 6.500% 3/15/29 334 435 McDonald’s Corp. 2.625% 1/15/22 195 196 McDonald’s Corp. 3.250% 6/10/24 140 144 McDonald’s Corp. 4.875% 12/9/45 260 289 3 Nissan Motor Acceptance Corp. 1.950% 9/12/17 1,186 1,186 3 Nissan Motor Acceptance Corp. 1.800% 3/15/18 1,100 1,100 3 Nissan Motor Acceptance Corp. 2.650% 9/26/18 585 591 Toyota Motor Credit Corp. 1.250% 10/5/17 900 900 3 Volkswagen Group of America Finance LLC 2.450% 11/20/19 440 442 Wal-Mart Stores Inc. 3.250% 10/25/20 742 772 Wal-Mart Stores Inc. 4.250% 4/15/21 1,000 1,078 Wal-Mart Stores Inc. 2.550% 4/11/23 1,250 1,257 Wal-Mart Stores Inc. 5.625% 4/15/41 2,790 3,612 Wal-Mart Stores Inc. 4.300% 4/22/44 525 583 Consumer Noncyclical (3.8%) Actavis Funding SCS 3.000% 3/12/20 985 1,003 Actavis Funding SCS 3.450% 3/15/22 950 977 Allergan Funding SCS 4.550% 3/15/35 375 401 Allergan Funding SCS 4.850% 6/15/44 450 490 Altria Group Inc. 4.750% 5/5/21 590 643 Altria Group Inc. 2.850% 8/9/22 455 461 Altria Group Inc. 4.500% 5/2/43 245 261 AmerisourceBergen Corp. 3.500% 11/15/21 1,310 1,359 Amgen Inc. 3.875% 11/15/21 310 327 Amgen Inc. 5.150% 11/15/41 945 1,054 Amgen Inc. 4.563% 6/15/48 125 131 Anheuser-Busch InBev Finance Inc. 3.300% 2/1/23 2,000 2,058 Anheuser-Busch InBev Finance Inc. 3.650% 2/1/26 1,805 1,860 Anheuser-Busch InBev Finance Inc. 4.700% 2/1/36 3,990 4,374 Anheuser-Busch InBev Finance Inc. 4.900% 2/1/46 2,640 2,992 Anheuser-Busch InBev Worldwide Inc. 3.750% 1/15/22 400 422 Anheuser-Busch InBev Worldwide Inc. 2.500% 7/15/22 3,780 3,775 Anheuser-Busch InBev Worldwide Inc. 3.750% 7/15/42 520 504 Ascension Health 3.945% 11/15/46 725 735 1 Ascension Health 4.847% 11/15/53 55 62 AstraZeneca plc 1.950% 9/18/19 390 390 AstraZeneca plc 2.375% 11/16/20 1,180 1,188 AstraZeneca plc 6.450% 9/15/37 615 830 AstraZeneca plc 4.375% 11/16/45 800 860 3 BAT International Finance plc 2.750% 6/15/20 550 558 3 BAT International Finance plc 3.250% 6/7/22 1,480 1,507 3 BAT International Finance plc 3.500% 6/15/22 235 242 3 Bayer US Finance LLC 2.375% 10/8/19 200 202 3 Bayer US Finance LLC 3.000% 10/8/21 1,980 2,024 Biogen Inc. 2.900% 9/15/20 550 561 Boston Children’s Hospital Corp. Revenue 4.115% 1/1/47 330 350 Cardinal Health Inc. 1.700% 3/15/18 75 75 Cardinal Health Inc. 2.400% 11/15/19 625 629 Cardinal Health Inc. 3.200% 3/15/23 1,065 1,087 Cardinal Health Inc. 3.079% 6/15/24 320 321 Cardinal Health Inc. 3.500% 11/15/24 580 593 Cardinal Health Inc. 4.500% 11/15/44 665 686 3 Cargill Inc. 4.307% 5/14/21 2,092 2,238 3 Cargill Inc. 6.875% 5/1/28 645 813 3 Cargill Inc. 4.760% 11/23/45 635 726 Catholic Health Initiatives Colorado GO 1.600% 11/1/17 55 55 Catholic Health Initiatives Colorado GO 2.600% 8/1/18 255 256 Catholic Health Initiatives Colorado GO 2.950% 11/1/22 507 496 Catholic Health Initiatives Colorado GO 4.200% 8/1/23 145 148 1 Catholic Health Initiatives Colorado GO 4.350% 11/1/42 736 676 Celgene Corp. 2.250% 5/15/19 160 161 Celgene Corp. 3.550% 8/15/22 475 494 Coca-Cola Co. 3.300% 9/1/21 300 314 Coca-Cola Enterprises Inc. 3.500% 9/15/20 500 519 Coca-Cola Femsa SAB de CV 2.375% 11/26/18 768 770 Coca-Cola Femsa SAB de CV 3.875% 11/26/23 850 892 Colgate-Palmolive Co. 7.600% 5/19/25 480 619 Constellation Brands Inc. 2.700% 5/9/22 65 65 Diageo Capital plc 2.625% 4/29/23 1,230 1,236 Diageo Investment Corp. 2.875% 5/11/22 525 537 Dignity Health California GO 2.637% 11/1/19 140 142 Dignity Health California GO 3.812% 11/1/24 300 305 Eli Lilly & Co. 3.700% 3/1/45 635 627 3 EMD Finance LLC 2.950% 3/19/22 605 615 3 EMD Finance LLC 3.250% 3/19/25 1,200 1,205 3 Forest Laboratories Inc. 4.875% 2/15/21 268 289 Gilead Sciences Inc. 2.550% 9/1/20 615 623 Gilead Sciences Inc. 3.700% 4/1/24 1,010 1,053 Gilead Sciences Inc. 3.500% 2/1/25 560 574 Gilead Sciences Inc. 4.500% 2/1/45 825 873 Gilead Sciences Inc. 4.750% 3/1/46 195 213 GlaxoSmithKline Capital Inc. 2.800% 3/18/23 385 389 GlaxoSmithKline Capital Inc. 5.375% 4/15/34 2,000 2,382 3 Imperial Tobacco Finance plc 3.750% 7/21/22 1,680 1,747 3 Japan Tobacco Inc. 2.100% 7/23/18 545 546 Kaiser Foundation Hospitals 3.500% 4/1/22 560 585 Kaiser Foundation Hospitals 3.150% 5/1/27 490 491 14 Vanguard Balanced Portfolio Face Market Maturity Amount Value • Coupon Date ($000) ($000) Kaiser Foundation Hospitals 4.875% 4/1/42 365 418 Kraft Heinz Foods Co. 3.000% 6/1/26 530 506 Kraft Heinz Foods Co. 5.000% 7/15/35 230 248 Kraft Heinz Foods Co. 4.375% 6/1/46 1,110 1,080 Kroger Co. 4.450% 2/1/47 290 279 McKesson Corp. 2.700% 12/15/22 195 193 McKesson Corp. 2.850% 3/15/23 190 189 McKesson Corp. 3.796% 3/15/24 305 318 McKesson Corp. 4.883% 3/15/44 718 786 Medtronic Inc. 1.375% 4/1/18 225 225 Medtronic Inc. 2.500% 3/15/20 935 949 Medtronic Inc. 3.150% 3/15/22 1,690 1,749 Medtronic Inc. 3.625% 3/15/24 270 284 Medtronic Inc. 3.500% 3/15/25 2,196 2,279 Medtronic Inc. 4.375% 3/15/35 249 273 Memorial Sloan-Kettering Cancer Center New York GO 4.125% 7/1/52 310 315 Memorial Sloan-Kettering Cancer Center New York GO 4.200% 7/1/55 405 418 Merck & Co. Inc. 2.350% 2/10/22 790 795 Merck & Co. Inc. 2.800% 5/18/23 1,175 1,197 Merck & Co. Inc. 2.750% 2/10/25 1,210 1,203 Merck & Co. Inc. 4.150% 5/18/43 760 811 Molson Coors Brewing Co. 3.500% 5/1/22 690 715 Molson Coors Brewing Co. 5.000% 5/1/42 160 177 New York & Presbyterian Hospital 4.024% 8/1/45 735 750 Novartis Capital Corp. 3.400% 5/6/24 415 433 Novartis Capital Corp. 4.400% 5/6/44 640 709 Partners Healthcare System Massachusetts GO 3.443% 7/1/21 50 51 PepsiCo Inc. 3.125% 11/1/20 330 343 PepsiCo Inc. 2.750% 3/5/22 670 684 PepsiCo Inc. 2.375% 10/6/26 1,945 1,852 PepsiCo Inc. 4.000% 3/5/42 845 863 PepsiCo Inc. 3.450% 10/6/46 1,215 1,144 Pfizer Inc. 3.000% 6/15/23 755 779 Pfizer Inc. 3.000% 12/15/26 1,200 1,201 Philip Morris International Inc. 4.500% 3/26/20 250 267 Philip Morris International Inc. 4.125% 5/17/21 1,025 1,092 Philip Morris International Inc. 2.500% 8/22/22 575 574 Philip Morris International Inc. 2.625% 3/6/23 1,150 1,144 Philip Morris International Inc. 3.375% 8/11/25 424 434 Philip Morris International Inc. 4.875% 11/15/43 145 162 1 Procter & Gamble - Esop 9.360% 1/1/21 833 957 Providence St. Joseph Health Obligated Group 2.746% 10/1/26 490 470 3 Roche Holdings Inc. 2.875% 9/29/21 850 869 3 Roche Holdings Inc. 2.375% 1/28/27 1,650 1,566 Sanofi 4.000% 3/29/21 1,130 1,201 3 Sigma Alimentos SA de CV 4.125% 5/2/26 510 517 SSM Health Care Corp. 3.823% 6/1/27 1,170 1,197 Teva Pharmaceutical Finance Netherlands III BV 2.800% 7/21/23 980 953 Teva Pharmaceutical Finance Netherlands III BV 3.150% 10/1/26 240 228 Teva Pharmaceutical Finance Netherlands III BV 4.100% 10/1/46 865 793 The Kroger Co. 3.850% 8/1/23 270 281 The Kroger Co. 4.000% 2/1/24 540 559 The Kroger Co. 3.875% 10/15/46 785 691 The Pepsi Bottling Group Inc. 7.000% 3/1/29 500 678 Unilever Capital Corp. 4.250% 2/10/21 2,805 2,999 Energy (1.5%) 3 BG Energy Capital plc 4.000% 10/15/21 555 588 BP Capital Markets plc 4.750% 3/10/19 795 833 BP Capital Markets plc 2.315% 2/13/20 160 161 BP Capital Markets plc 4.500% 10/1/20 400 430 BP Capital Markets plc 3.062% 3/17/22 1,100 1,123 BP Capital Markets plc 3.245% 5/6/22 650 669 BP Capital Markets plc 2.500% 11/6/22 500 495 BP Capital Markets plc 3.994% 9/26/23 420 445 BP Capital Markets plc 3.814% 2/10/24 1,700 1,774 BP Capital Markets plc 3.506% 3/17/25 1,280 1,308 Chevron Corp. 3.191% 6/24/23 1,235 1,275 ConocoPhillips 5.200% 5/15/18 1,500 1,542 ConocoPhillips 5.750% 2/1/19 50 53 ConocoPhillips Co. 4.200% 3/15/21 365 388 ConocoPhillips Co. 2.875% 11/15/21 321 325 ConocoPhillips Co. 3.350% 11/15/24 1,040 1,060 ConocoPhillips Co. 3.350% 5/15/25 245 249 ConocoPhillips Co. 4.950% 3/15/26 115 128 ConocoPhillips Co. 4.300% 11/15/44 1,570 1,600 Devon Energy Corp. 3.250% 5/15/22 495 492 Dominion Energy Gas Holdings LLC 3.550% 11/1/23 470 481 EOG Resources Inc. 5.625% 6/1/19 425 453 Exxon Mobil Corp. 2.222% 3/1/21 380 382 Exxon Mobil Corp. 2.726% 3/1/23 320 323 Exxon Mobil Corp. 3.043% 3/1/26 225 227 Exxon Mobil Corp. 4.114% 3/1/46 320 337 Halliburton Co. 3.500% 8/1/23 1,980 2,036 Noble Energy Inc. 4.150% 12/15/21 425 448 Occidental Petroleum Corp. 4.100% 2/1/21 1,120 1,193 Occidental Petroleum Corp. 2.700% 2/15/23 250 250 Occidental Petroleum Corp. 3.400% 4/15/26 790 796 Occidental Petroleum Corp. 4.400% 4/15/46 335 349 Phillips 66 4.875% 11/15/44 280 300 3 Schlumberger Holdings Corp. 3.000% 12/21/20 800 814 3 Schlumberger Investment SA 2.400% 8/1/22 630 623 Schlumberger Investment SA 3.650% 12/1/23 1,120 1,173 Shell International Finance BV 4.375% 3/25/20 800 850 Shell International Finance BV 2.250% 11/10/20 1,600 1,603 Shell International Finance BV 4.125% 5/11/35 930 966 Shell International Finance BV 5.500% 3/25/40 345 420 Shell International Finance BV 4.375% 5/11/45 2,500 2,604 Suncor Energy Inc. 5.950% 12/1/34 500 601 Sunoco Logistics Partners Operations LP 4.400% 4/1/21 1,225 1,287 Total Capital International SA 2.700% 1/25/23 885 890 Total Capital International SA 3.750% 4/10/24 1,400 1,474 Total Capital SA 2.125% 8/10/18 850 855 TransCanada PipeLines Ltd. 3.800% 10/1/20 1,220 1,282 TransCanada PipeLines Ltd. 4.875% 1/15/26 1,255 1,404 1 TransCanada Trust 5.300% 3/15/77 635 648 Other Industrial (0.0%) 1 Johns Hopkins University Maryland GO 4.083% 7/1/53 690 738 Technology (1.4%) Apple Inc. 2.850% 5/6/21 1,100 1,131 Apple Inc. 3.000% 2/9/24 620 628 Apple Inc. 3.450% 5/6/24 1,000 1,039 Apple Inc. 2.850% 5/11/24 1,225 1,229 Apple Inc. 3.250% 2/23/26 1,020 1,035 Apple Inc. 2.450% 8/4/26 1,170 1,121 Apple Inc. 3.350% 2/9/27 1,545 1,581 Apple Inc. 3.200% 5/11/27 1,065 1,078 Apple Inc. 3.850% 5/4/43 430 431 Apple Inc. 4.450% 5/6/44 120 131 Apple Inc. 3.850% 8/4/46 985 986 Applied Materials Inc. 3.300% 4/1/27 875 888 3 Broadcom Corp. / Broadcom Cayman Finance Ltd. 3.625% 1/15/24 760 779 Cisco Systems Inc. 4.450% 1/15/20 605 644 Cisco Systems Inc. 2.900% 3/4/21 320 328 Cisco Systems Inc. 2.500% 9/20/26 431 414 Intel Corp. 2.875% 5/11/24 800 803 15 Vanguard Balanced Portfolio Face Market Maturity Amount Value • Coupon Date ($000) ($000) Intel Corp. 4.100% 5/19/46 1,360 1,409 International Business Machines Corp. 3.375% 8/1/23 1,750 1,816 International Business Machines Corp. 5.875% 11/29/32 1,010 1,277 Microsoft Corp. 2.375% 2/12/22 635 639 Microsoft Corp. 3.625% 12/15/23 500 530 Microsoft Corp. 2.875% 2/6/24 1,385 1,407 Microsoft Corp. 2.700% 2/12/25 760 756 Microsoft Corp. 3.125% 11/3/25 845 861 Microsoft Corp. 2.400% 8/8/26 1,890 1,816 Microsoft Corp. 3.500% 2/12/35 605 610 Microsoft Corp. 3.450% 8/8/36 1,725 1,729 Microsoft Corp. 4.100% 2/6/37 1,225 1,317 Microsoft Corp. 4.450% 11/3/45 380 421 Microsoft Corp. 3.700% 8/8/46 1,615 1,592 Microsoft Corp. 4.250% 2/6/47 2,500 2,716 Oracle Corp. 2.800% 7/8/21 375 384 Oracle Corp. 2.500% 5/15/22 1,210 1,221 Oracle Corp. 2.950% 5/15/25 355 356 QUALCOMM Inc. 2.600% 1/30/23 705 702 QUALCOMM Inc. 2.900% 5/20/24 850 848 QUALCOMM Inc. 3.250% 5/20/27 885 887 Transportation (0.4%) Burlington Northern Santa Fe LLC 3.000% 3/15/23 565 579 Burlington Northern Santa Fe LLC 3.850% 9/1/23 1,630 1,746 Burlington Northern Santa Fe LLC 3.250% 6/15/27 335 342 1 Continental Airlines 2007-1 Class A Pass Through Trust 5.983% 10/19/23 692 764 3 ERAC USA Finance LLC 2.350% 10/15/19 610 611 3 ERAC USA Finance LLC 4.500% 8/16/21 325 348 3 ERAC USA Finance LLC 3.300% 10/15/22 40 41 3 ERAC USA Finance LLC 7.000% 10/15/37 1,150 1,486 1 Federal Express Corp. 1998 Pass Through Trust 6.720% 1/15/22 794 869 FedEx Corp. 2.700% 4/15/23 255 253 FedEx Corp. 4.900% 1/15/34 230 256 FedEx Corp. 3.875% 8/1/42 120 113 FedEx Corp. 4.100% 4/15/43 500 490 FedEx Corp. 5.100% 1/15/44 340 380 FedEx Corp. 4.550% 4/1/46 415 435 Kansas City Southern 4.950% 8/15/45 905 975 1 Southwest Airlines Co. 2007-1 Pass Through Trust 6.150% 2/1/24 357 392 United Parcel Service Inc. 2.450% 10/1/22 425 429 United Parcel Service Inc. 4.875% 11/15/40 460 541 Utilities (2.2%) Electric (2.0%) Alabama Power Co. 3.750% 3/1/45 630 619 Ameren Illinois Co. 6.125% 12/15/28 1,000 1,201 Berkshire Hathaway Energy Co. 6.125% 4/1/36 1,190 1,530 Berkshire Hathaway Energy Co. 6.500% 9/15/37 575 771 Commonwealth Edison Co. 4.350% 11/15/45 220 238 Connecticut Light & Power Co. 5.650% 5/1/18 465 480 Consolidated Edison Co. of New York Inc. 4.500% 12/1/45 980 1,086 Consolidated Edison Co. of New York Inc. 4.625% 12/1/54 1,365 1,512 Delmarva Power & Light Co. 3.500% 11/15/23 305 315 4 Dominion Energy Inc. 2.962% 7/1/19 495 502 Dominion Energy Inc. 2.579% 7/1/20 640 643 Dominion Energy Inc. 3.625% 12/1/24 1,515 1,547 Dominion Resources Inc. 5.200% 8/15/19 750 798 DTE Energy Co. 3.800% 3/15/27 250 256 Duke Energy Carolinas LLC 5.250% 1/15/18 275 280 Duke Energy Carolinas LLC 5.100% 4/15/18 590 605 Duke Energy Carolinas LLC 3.900% 6/15/21 1,090 1,155 Duke Energy Carolinas LLC 6.100% 6/1/37 391 505 Duke Energy Corp. 2.650% 9/1/26 315 299 Duke Energy Corp. 4.800% 12/15/45 1,200 1,320 Duke Energy Corp. 3.750% 9/1/46 265 252 Duke Energy Florida LLC 6.350% 9/15/37 200 268 Duke Energy Progress LLC 6.300% 4/1/38 365 489 Duke Energy Progress LLC 4.200% 8/15/45 845 894 Entergy Louisiana LLC 3.120% 9/1/27 410 408 Eversource Energy 4.500% 11/15/19 90 95 Eversource Energy 3.150% 1/15/25 110 110 Florida Power & Light Co. 5.650% 2/1/35 1,000 1,240 Florida Power & Light Co. 4.950% 6/1/35 1,000 1,161 Florida Power & Light Co. 5.950% 2/1/38 785 1,023 3 Fortis Inc. 3.055% 10/4/26 1,195 1,153 Georgia Power Co. 5.400% 6/1/18 1,165 1,203 Georgia Power Co. 3.250% 3/30/27 850 847 Georgia Power Co. 5.950% 2/1/39 218 270 Georgia Power Co. 5.400% 6/1/40 1,163 1,361 Georgia Power Co. 4.750% 9/1/40 168 181 Georgia Power Co. 4.300% 3/15/42 950 977 Great Plains Energy Inc. 3.150% 4/1/22 325 328 Great Plains Energy Inc. 3.900% 4/1/27 270 274 3 Massachusetts Electric Co. 5.900% 11/15/39 585 732 National Rural Utilities Cooperative Finance Corp. 5.450% 2/1/18 1,500 1,532 National Rural Utilities Cooperative Finance Corp. 2.950% 2/7/24 415 419 National Rural Utilities Cooperative Finance Corp. 2.850% 1/27/25 1,040 1,029 NextEra Energy Capital Holdings Inc. 3.550% 5/1/27 880 893 Northern States Power Co. 6.250% 6/1/36 2,000 2,640 Oglethorpe Power Corp. 5.950% 11/1/39 170 206 Oglethorpe Power Corp. 4.250% 4/1/46 150 141 Oglethorpe Power Corp. 5.250% 9/1/50 175 191 Pacific Gas & Electric Co. 4.250% 5/15/21 300 319 Pacific Gas & Electric Co. 3.850% 11/15/23 450 475 Pacific Gas & Electric Co. 3.750% 2/15/24 305 320 Pacific Gas & Electric Co. 5.125% 11/15/43 285 339 PacifiCorp 6.250% 10/15/37 2,000 2,647 PECO Energy Co. 5.350% 3/1/18 565 579 Potomac Electric Power Co. 6.500% 11/15/37 750 1,018 Public Service Electric & Gas Co. 5.300% 5/1/18 1,900 1,960 San Diego Gas & Electric Co. 6.000% 6/1/26 600 726 Sierra Pacific Power Co. 3.375% 8/15/23 850 867 South Carolina Electric & Gas Co. 6.050% 1/15/38 1,260 1,562 South Carolina Electric & Gas Co. 5.450% 2/1/41 35 41 South Carolina Electric & Gas Co. 4.350% 2/1/42 165 168 South Carolina Electric & Gas Co. 4.600% 6/15/43 60 63 South Carolina Electric & Gas Co. 4.100% 6/15/46 525 517 South Carolina Electric & Gas Co. 5.100% 6/1/65 715 791 Southern California Edison Co. 2.400% 2/1/22 170 170 Southern California Edison Co. 6.000% 1/15/34 1,000 1,269 Southern California Edison Co. 5.550% 1/15/37 2,250 2,774 Southern California Edison Co. 3.600% 2/1/45 141 137 Southern Co. 2.450% 9/1/18 225 226 Southern Co. 2.950% 7/1/23 1,280 1,272 Virginia Electric & Power Co. 2.750% 3/15/23 690 688 Virginia Electric & Power Co. 3.500% 3/15/27 435 447 Wisconsin Electric Power Co. 5.700% 12/1/36 690 859 Natural Gas (0.2%) 3 KeySpan Gas East Corp. 2.742% 8/15/26 670 647 Nisource Finance Corp. 5.250% 2/15/43 390 448 NiSource Finance Corp. 4.800% 2/15/44 1,355 1,481 Sempra Energy 2.875% 10/1/22 750 752 Sempra Energy 3.250% 6/15/27 1,095 1,077 Southern California Gas Co. 2.600% 6/15/26 820 792 Total Corporate Bonds (Cost $560,845) 586,042 16 Vanguard Balanced Portfolio Face Market Maturity Amount Value • Coupon Date ($000) ($000) Sovereign Bonds (1.8%) 3 CDP Financial Inc. 4.400% 11/25/19 1,000 1,057 5 City of Toronto 5.050% 7/18/17 1,000 772 3 Electricite de France SA 4.600% 1/27/20 1,200 1,271 3 Electricite de France SA 4.875% 1/22/44 50 53 3 Electricite de France SA 4.950% 10/13/45 400 429 Export-Import Bank of Korea 1.750% 5/26/19 2,000 1,984 International Bank for Reconstruction & Development 4.750% 2/15/35 2,000 2,508 6 Japan 0.000% 9/11/17 250,000 2,223 7 Japan Bank for International Cooperation 2.250% 2/24/20 1,190 1,190 7 Japan Bank for International Cooperation 2.125% 6/1/20 882 880 6 Japan Treasury Discount Bill 0.000% 8/7/17 250,000 2,223 6 Japan Treasury Discount Bill 0.000% 8/14/17 250,000 2,223 6 Japan Treasury Discount Bill 0.000% 8/21/17 250,000 2,220 6 Japan Treasury Discount Bill 0.000% 8/28/17 250,000 2,219 6 Japan Treasury Discount Bill 0.000% 9/4/17 250,000 2,223 3 Kingdom of Saudi Arabia 2.375% 10/26/21 850 835 Korea Development Bank 2.875% 8/22/18 505 510 Korea Development Bank 2.500% 3/11/20 2,000 2,001 Petroleos Mexicanos 5.500% 2/4/19 330 345 Province of Ontario 2.500% 4/27/26 2,150 2,118 Province of Quebec 2.500% 4/20/26 3,820 3,752 3 Sinopec Group Overseas Development 2015 Ltd. 2.500% 4/28/20 1,615 1,620 3 Sinopec Group Overseas Development 2015 Ltd. 3.250% 4/28/25 1,615 1,588 3 Sinopec Group Overseas Development 2017 Ltd. 3.000% 4/12/22 850 856 3 State Grid Overseas Investment 2014 Ltd. 2.750% 5/7/19 1,305 1,317 3 State Grid Overseas Investment 2016 Ltd. 2.750% 5/4/22 1,550 1,542 3 State Grid Overseas Investment 2016 Ltd. 3.500% 5/4/27 775 773 3 State of Qatar 2.375% 6/2/21 405 394 Statoil ASA 2.250% 11/8/19 580 583 Statoil ASA 2.900% 11/8/20 1,410 1,440 Statoil ASA 2.750% 11/10/21 850 861 Statoil ASA 2.450% 1/17/23 382 377 Statoil ASA 2.650% 1/15/24 360 355 Statoil ASA 3.700% 3/1/24 640 672 Statoil ASA 3.250% 11/10/24 795 810 3 Temasek Financial I Ltd. 2.375% 1/23/23 1,130 1,115 United Mexican States 3.500% 1/21/21 342 356 United Mexican States 4.150% 3/28/27 1,021 1,058 United Mexican States 4.750% 3/8/44 170 170 Total Sovereign Bonds (Cost $48,245) Taxable Municipal Bonds (1.9%) Atlanta GA Downtown Development Authority Revenue 6.875% 2/1/21 245 275 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.263% 4/1/49 685 979 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 7.043% 4/1/50 1,025 1,568 California GO 5.700% 11/1/21 265 302 California GO 7.500% 4/1/34 155 225 California GO 7.550% 4/1/39 1,170 1,785 California GO 7.300% 10/1/39 300 439 California GO 7.350% 11/1/39 2,000 2,935 California GO 7.625% 3/1/40 90 137 California GO 7.600% 11/1/40 920 1,433 Chicago IL Metropolitan Water Reclamation District GO 5.720% 12/1/38 215 263 Chicago IL O’Hare International Airport Revenue 6.845% 1/1/38 530 584 Chicago IL O’Hare International Airport Revenue 6.395% 1/1/40 425 574 Chicago IL Transit Authority Transfer Tax Receipts Revenue 6.899% 12/1/40 1,560 1,984 Chicago Transit Authority 6.899% 12/1/40 695 884 Dallas TX Area Rapid Transit Revenue 5.999% 12/1/44 750 1,003 Georgia Municipal Electric Power Authority Revenue 6.637% 4/1/57 1,396 1,714 Grand Parkway Transportation Corp. Texas System Toll Revenue 5.184% 10/1/42 1,015 1,220 Houston TX GO 6.290% 3/1/32 560 665 Illinois Finance Authority 4.545% 10/1/18 810 833 Illinois GO 5.100% 6/1/33 1,600 1,497 Illinois Toll Highway Authority Revenue 6.184% 1/1/34 750 962 8 Kansas Development Finance Authority Revenue (Public Employees Retirement System) 5.501% 5/1/34 2,000 2,306 Los Angeles CA Community College District GO 6.750% 8/1/49 405 614 Los Angeles CA Unified School District GO 5.750% 7/1/34 1,400 1,769 Maryland Transportation Authority Facilities Projects Revenue 5.888% 7/1/43 545 714 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.715% 8/15/39 1,000 1,275 New Jersey Turnpike Authority Revenue 7.414% 1/1/40 410 616 New Jersey Turnpike Authority Revenue 7.102% 1/1/41 600 875 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.790% 6/15/41 115 126 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.882% 6/15/44 80 108 New York Metropolitan Transportation Authority Revenue 6.814% 11/15/40 150 209 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 7.336% 11/15/39 325 492 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 6.089% 11/15/40 445 584 New York State Urban Development Corp. Revenue 2.100% 3/15/22 3,710 3,702 North Texas Tollway Authority System Revenue 6.718% 1/1/49 1,555 2,267 Oregon Department of Transportation Highway User Tax Revenue 5.834% 11/15/34 655 844 Oregon GO 5.902% 8/1/38 490 628 8 Oregon School Boards Association GO 5.528% 6/30/28 2,000 2,345 Port Authority of New York & New Jersey Revenue 5.859% 12/1/24 325 393 Port Authority of New York & New Jersey Revenue 6.040% 12/1/29 265 338 Port Authority of New York & New Jersey Revenue 4.458% 10/1/62 1,300 1,416 Port Authority of New York & New Jersey Revenue 4.810% 10/15/65 640 738 Regents of the University of California Revenue 3.063% 7/1/25 1,280 1,289 San Antonio TX Electric & Gas Systems Revenue 5.985% 2/1/39 305 397 University of California Revenue 3.931% 5/15/45 570 587 University of California Regents Medical Center Revenue 6.548% 5/15/48 295 400 17 Vanguard Balanced Portfolio Face Market Maturity Amount Value • Coupon Date ($000) ($000) University of California Regents Medical Center Revenue 6.583% 5/15/49 900 1,223 University of California Revenue 4.601% 5/15/31 590 655 University of California Revenue 5.770% 5/15/43 1,010 1,294 University of California Revenue 4.765% 5/15/44 145 154 Total Taxable Municipal Bonds (Cost $44,498) Temporary Cash Investments (3.6%) Repurchase Agreement (2.1%) RBS Securities, Inc. (Dated 6/30/17, Repurchase Value $55,105,000, collateralized by U.S. Treasury Note/Bond, 1.000%, 12/15/17–2/15/18, with a value of $56,203,000) 1.050% 7/3/17 55,100 55,100 Shares Money Market Fund (0.1%) Vanguard Market Liquidity Fund 1.181% 36,872 3,688 Face Amount ($000) Commercial Paper (1.4%) Bank of Tokyo-Mitsubishi UFJ Ltd. (New York Branch) 1.191% 7/13/17 3,000 2,999 BNP Paribas (New York Branch) 1.171% 7/20/17 4,000 3,997 11 BPCE SA 1.217%–1.222% 8/4/17 4,000 3,995 11 Canadian Imperial Bank of Commerce 1.141% 7/27/17 3,000 2,997 11 Chevron Corp. 1.101% 7/14/17 4,000 3,998 11 DNB Bank ASA 1.171% 7/21/17 4,000 3,997 11 John Deere Capital Corp. 1.121% 7/14/17 3,000 2,999 11 Microsoft Corp. 0.991% 7/17/17 4,000 3,998 11 PepsiCo Inc. 1.101% 7/21/17 1,320 1,319 11 PepsiCo Inc. 1.101% 7/25/17 1,680 1,679 11 Societe Generale SA 1.242% 7/31/17 2,000 1,998 11 Wal-Mart Stores, Inc. 1.111% 7/17/17 3,000 2,999 Total Temporary Cash Investments (Cost $95,764) Total Investments (99.9%) (Cost $2,205,464) 2,702,514 Conventional Mortgage-Backed Securities—Sale Commitments (-0.2%) Freddie Mac Gold Pool 3.000% 7/1/47 (5,200) Total Conventional Mortgage-Backed Securities—Sale Commitments (Proceeds $5,231) Amount ($000) Other Assets and Liabilities (0.3%) Other Assets Investment in Vanguard 177 Receivables for Investment Securities Sold 7,930 Receivables for Accrued Income 9,340 Receivables for Capital Shares Issued 516 Other Assets 12 1,614 Total Other Assets 19,577 Liabilities Payables for Investment Securities Purchased (2,403) Collateral for Securities on Loan (3,682) Payables for Capital Shares Redeemed (2,053) Payables to Investment Advisor (180) Payables to Vanguard (3,024) Other Liabilities (55) Total Liabilities Net Assets (100%) Applicable to 117,906,692 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 2,705,505 Net Asset Value Per Share At June 30, 2017, net assets consisted of: Amount ($000) Paid-in Capital 2,115,324 Undistributed Net Investment Income 32,130 Accumulated Net Realized Gains 60,800 Unrealized Appreciation (Depreciation) Investment Securities 497,050 Sale Commitments 42 Futures Contracts 34 Forward Currency Contracts 104 Foreign Currencies 21 Net Assets 2,705,505 • See Note A in Notes to Financial Statements. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $3,527,000. * Non-income-producing security. 1 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 2 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 3 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At June 30, 2017, the aggregate value of these securities was $132,432,000, representing 4.9% of net assets. 4 Adjustable-rate security. 5 Face amount denominated in Canadian dollars. 6 Face amount denominated in Japanese yen. 7 Guaranteed by the Government of Japan. 8 Scheduled principal and interest payments are guaranteed by AGM (Assured Guaranty Municipal Corporation). 9 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 10 Includes $3,682,000 of collateral received for securities on loan. 11 Security exempt from registration under Section 4(2) of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration only to dealers in that program or other “accredited investors.” At June 30, 2017, the aggregate value of these securities was $29,979,000, representing 1.1% of net assets. 12 Cash of $64,000 has been segregated as initial margin for open futures contracts. ADR—American Depositary Receipt. GO—General Obligation Bond. See accompanying Notes, which are an integral part of the Financial Statements. 18 Vanguard Balanced Portfolio Statement of Operations Six Months Ended June 30, 2017 ($000) Investment Income Income Dividends 1 24,138 Interest 13,876 Securities Lending—Net 124 Total Income 38,138 Expenses Investment Advisory Fees—Note B Basic Fee 703 Performance Adjustment (57) The Vanguard Group—Note C Management and Administrative 2,120 Marketing and Distribution 186 Custodian Fees 36 Shareholders’ Reports 48 Trustees’ Fees and Expenses 2 Total Expenses 3,038 Net Investment Income 35,100 Realized Net Gain (Loss) Investment Securities Sold 2 62,815 Futures Contracts (460) Foreign Currencies and Forward Currency Contracts (24) Realized Net Gain (Loss) 62,331 Change in Unrealized Appreciation (Depreciation) Investment Securities 59,955 Sale Commitments 42 Futures Contracts 17 Foreign Currencies and Forward Currency Contracts (365) Change in Unrealized Appreciation (Depreciation) 59,649 Net Increase (Decrease) in Net Assets Resulting from Operations 157,080 1 Dividends are net of foreign withholding taxes of $614,000. 2 Realized net gain (loss) from an affiliated company of the fund was $2,000. Statement of Changes in Net Assets Six Months Ended Year Ended June 30, December 31, 2017 2016 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 35,100 63,603 Realized Net Gain (Loss) 62,331 98,112 Change in Unrealized Appreciation (Depreciation) 59,649 90,108 Net Increase (Decrease) in Net Assets Resulting from Operations 157,080 251,823 Distributions Net Investment Income (62,751) (59,178) Realized Capital Gain 1 (98,841) (103,561) Total Distributions (161,592) (162,739) Capital Share Transactions Issued 121,410 224,117 Issued in Lieu of Cash Distributions 161,592 162,739 Redeemed (127,274) (233,312) Net Increase (Decrease) from Capital Share Transactions 155,728 153,544 Total Increase (Decrease) 151,216 242,628 Net Assets Beginning of Period 2,554,289 2,311,661 End of Period 2 2,705,505 2,554,289 1 Includes fiscal 2017 and 2016 short-term gain distributions totaling $8,301,000 and $1,336,000, respectively. Short-term gain distributions are treated as ordinary income dividends for tax purposes. 2 Net Assets—End of Period includes undistributed (overdistributed) net investment income of $32,130,000 and $59,640,000. See accompanying Notes, which are an integral part of the Financial Statements. 19 Vanguard Balanced Portfolio Financial Highlights Six Months Ended For a Share Outstanding June 30, Year Ended December 31, Throughout Each Period 2017 2016 2015 2014 2013 2012 Net Asset Value, Beginning of Period $23.03 $22.32 $23.99 $23.66 $20.70 $18.90 Investment Operations Net Investment Income .300 .581 .576 .569 .540 .547 Net Realized and Unrealized Gain (Loss) on Investments 1.080 1.713 (.548) 1.613 3.450 1.800 Total from Investment Operations 1.380 2.294 .028 2.182 3.990 2.347 Distributions Dividends from Net Investment Income (.567) (.576) (.570) (.555) (.550) (.547) Distributions from Realized Capital Gains (.893) (1.008) (1.128) (1.297) (.480) — Total Distributions (1.460) (1.584) (1.698) (1.852) (1.030) (.547) Net Asset Value, End of Period $22.95 $23.03 $22.32 $23.99 $23.66 $20.70 Total Return 6.16% 11.01% 0.09% 9.84% 19.88% 12.56% Ratios/Supplemental Data Net Assets, End of Period (Millions) $2,706 $2,554 $2,312 $2,334 $2,089 $1,691 Ratio of Total Expenses to Average Net Assets 1 0.23% 0.23% 0.23% 0.25% 0.27% 0.26% Ratio of Net Investment Income to Average Net Assets 2.62% 2.66% 2.53% 2.50% 2.52% 2.86% Portfolio Turnover Rate 2 30% 33% 45% 70% 31% 24% The expense ratio, net investment income ratio, and turnover rate for the current period have been annualized. 1 Includes performance-based investment advisory fee increases (decreases) of 0.00%, (0.01%), 0.00%, 0.00%, 0.00%, and (0.01%). 2 Includes 4%, 0%, 14%, 15%, 19%, and 18% attributable to mortgage-dollar-roll activity. Notes to Financial Statements Vanguard Balanced Portfolio, a portfolio of Vanguard Variable Insurance Funds, is registered under the Investment Company Act of 1940 as an open-end investment company. The portfolio’s shares are only available for purchase by separate accounts of insurance companies as investments for variable annuity plans, variable life insurance contracts, or other variable benefit insurance contracts. Certain of the portfolio’s investments are in corporate debt instruments; the issuers’ abilities to meet their obligations may be affected by economic developments in their respective industries. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. investment companies. The portfolio consistently follows such policies in preparing its financial statements. 1. Security Valuation : Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Bonds and temporary cash investments are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Structured debt securities, including mortgages and asset-backed securities, are valued using the latest bid prices or using valuations based on a matrix system that considers such factors as issuer, tranche, nominal or option-adjusted spreads, weighted average coupon, weighted average maturity, credit enhancements, and collateral. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the portfolio’s pricing time but after the close of the securities’ 20 Vanguard Balanced Portfolio primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the portfolio’s pricing time. When fair-value pricing is employed, the prices of securities used by a portfolio to calculate its net asset value may differ from quoted or published prices for the same securities. 2. Foreign Currency : Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the portfolio’s pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). 3. Futures Contracts : The portfolio uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the portfolio and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the portfolio trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the portfolio’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). During the six months ended June 30, 2017, the portfolio’s average investments in long and short futures contracts represented less than 1% and 1% of net assets, respectively, based on the average of aggregate settlement values at each quarter-end during the period. 4. Forward Currency Contracts : The portfolio enters into forward currency contracts to protect the value of securities and related receivables and payables against changes in future foreign exchange rates. The portfolio’s risks in using these contracts include movement in the values of the foreign currencies relative to the U.S. dollar and the ability of the counterparties to fulfill their obligations under the contracts. The portfolio mitigates its counterparty risk by entering into forward currency contracts only with a diverse group of prequalified counterparties, monitoring their financial strength, entering into master netting arrangements with its counterparties, and requiring its counterparties to transfer collateral as security for their performance. In the absence of a default, the collateral pledged or received by the portfolio cannot be repledged, resold, or rehypothecated. The master netting arrangements provide that, in the event of a counterparty’s default (including bankruptcy), the portfolio may terminate the forward currency contracts, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the portfolio under the master netting arrangements. The forward currency contracts contain provisions whereby a counterparty may terminate open contracts if the portfolio’s net assets decline below a certain level, triggering a payment by the portfolio if the portfolio is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the portfolio has pledged. Any assets pledged as collateral for open contracts are noted in the Statement of Net Assets. The value of collateral received or pledged is compared daily to the value of the forward currency contracts exposure with each counterparty, and any difference, if in excess of a specified minimum transfer amount, is adjusted and settled within two business days. Forward currency contracts are valued at their quoted daily prices obtained from an independent third party, adjusted for currency risk based on the expiration date of each contract. The notional amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized forward currency contract gains (losses). 21 Vanguard Balanced Portfolio During the six months ended June 30, 2017, the portfolio’s average investment in forward currency contracts represented 1% of net assets, based on the average of notional amounts at each quarter-end during the period. 5. To Be Announced (TBA) Transactions : A TBA transaction is an agreement to buy or sell mortgage-backed securities with agreed-upon characteristics (face amount, coupon, maturity) for settlement at a future date. The portfolio may be a seller of TBA transactions to reduce its exposure to the mortgage-backed securities market or in order to sell mortgage-backed securities it owns under delayed-delivery arrangements. When the portfolio is a buyer of TBA transactions, it maintains cash or short-term investments in an amount sufficient to meet the purchase price at the settlement date of the TBA transaction. The primary risk associated with TBA transactions is that a counterparty may default on its obligations. The portfolio mitigates its counterparty risk by, among other things, performing a credit analysis of counterparties, allocating transactions among numerous counter­parties, and monitoring its exposure to each counterparty. The portfolio may also enter into a Master Securities Forward Transaction Agreement (MSFTA) with certain counterparties and require them to transfer collateral as security for their performance. In the absence of a default, the collateral pledged or received by the portfolio cannot be repledged, resold, or rehypothecated. Under an MSFTA, upon a counterparty default (including bankruptcy), the portfolio may terminate any TBA transactions with that counterparty, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the portfolio under the master netting arrangements. 6. Mortgage Dollar Rolls : The portfolio enters into mortgage-dollar-roll transactions, in which the portfolio sells mortgage-backed securities to a dealer and simultaneously agrees to purchase similar securities in the future at a predetermined price. The proceeds of the securities sold in mortgage-dollar-roll transactions are typically invested in high-quality short-term fixed income securities. The portfolio forgoes principal and interest paid on the securities sold, and is compensated by interest earned on the proceeds of the sale and by a lower price on the securities to be repurchased. The portfolio has also entered into mortgage-dollar-roll transactions in which the portfolio buys mortgage-backed securities from a dealer pursuant to a TBA transaction and simultaneously agrees to sell similar securities in the future at a predetermined price. The securities bought in mortgage-dollar-roll transactions are used to cover an open TBA sell position. The portfolio continues to earn interest on mortgage-backed security pools already held and receives a lower price on the securities to be sold in the future. The portfolio accounts for mortgage-dollar-roll transactions as purchases and sales; as such, these transactions may increase the portfolio’s portfolio turnover rate. Amounts to be received or paid in connection with open mortgage dollar rolls are included in Receivables for Investment Securities Sold or Payables for Investment Securities Purchased in the Statement of Net Assets. 7. Repurchase Agreements : The portfolio enters into repurchase agreements with institutional counterparties. Securities pledged as collateral to the portfolio under repurchase agreements are held by a custodian bank until the agreements mature, and in the absence of a default, such collateral cannot be repledged, resold, or rehypothecated. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. The portfolio further mitigates its counterparty risk by entering into repurchase agreements only with a diverse group of prequalified counterparties, monitoring their financial strength, and entering into master repurchase agreements with its counterparties. The master repurchase agreements provide that, in the event of a counter­party’s default (including bankruptcy), the portfolio may terminate any repurchase agreements with that counterparty, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the portfolio. Such action may be subject to legal proceedings, which may delay or limit the disposition of collateral. 8. Federal Income Taxes : The portfolio intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the portfolio’s tax positions taken for all open federal income tax years (December 31, 2013–2016), and for the period ended June 30, 2017, and has concluded that no provision for federal income tax is required in the portfolio’s financial statements. 9. Distributions : Distributions to shareholders are recorded on the ex-dividend date. 10. Securities Lending : To earn additional income, the portfolio lends its securities to qualified institutional borrowers. Security loans are subject to termination by the portfolio at any time, and are required to be secured at all times by collateral in an amount at least equal to the market value of securities loaned. Daily market fluctuations could cause the value of loaned securities to be more or less than the value of the collateral received. When this occurs, the collateral is adjusted and settled on the next business day. The portfolio further mitigates its counterparty risk by entering into securities lending transactions only with a diverse group of prequalified counterparties, 22 Vanguard Balanced Portfolio monitoring their financial strength, and entering into master securities lending agreements with its counterparties. The master securities lending agreements provide that, in the event of a counterparty’s default (including bankruptcy), the portfolio may terminate any loans with that borrower, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the portfolio; however, such actions may be subject to legal proceedings. While collateral mitigates counterparty risk, in the event of a default, the portfolio may experience delays and costs in recovering the securities loaned. The portfolio invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability in the Statement of Net Assets for the return of the collateral, during the period the securities are on loan. Securities lending income represents fees charged to borrowers plus income earned on invested cash collateral, less expenses associated with the loan. During the term of the loan, the portfolio is entitled to all distributions made on or in respect of the loaned securities. 11. Credit Facility: The portfolio and certain other funds managed by The Vanguard Group (“Vanguard”) participate in a $3.1 billion committed credit facility provided by a syndicate of lenders pursuant to a credit agreement that may be renewed annually; each fund is individually liable for its borrowings, if any, under the credit facility. Borrowings may be utilized for temporary and emergency purposes, and are subject to the portfolio’s regulatory and contractual borrowing restrictions. The participating funds are charged administrative fees and an annual commitment fee of 0.10% of the undrawn amount of the facility; these fees are allocated to the funds based on a method approved by the portfolio’s board of trustees and included in Management and Administrative expenses on the portfolio’s Statement of Operations. Any borrowings under this facility bear interest at a rate based upon the higher of the one-month London Interbank Offered Rate, federal funds effective rate, or overnight bank funding rate plus an agreed-upon spread. The portfolio had no borrowings outstanding at June 30, 2017, or at any time during the period then ended. 12. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. Wellington Management Company llp provides investment advisory services to the portfolio for a fee calculated at an annual percentage rate of average net assets. The basic fee is subject to quarterly adjustments based on the portfolio’s performance relative to the combined index comprising the S&P 500 Index and the Bloomberg Barclays U.S. Credit A or Better Bond Index for the preceding three years. For the six months ended June 30, 2017, the investment advisory fee represented an effective annual basic rate of 0.05% of the portfolio’s average net assets before a decrease of $57,000 (0.00%) based on performance. C. In accordance with the terms of a Funds’ Service Agreement (the “FSA”) between Vanguard and the portfolio, Vanguard furnishes to the portfolio corporate management, administrative, marketing, distribution, and cash management services at Vanguard’s cost of operations (as defined by the FSA). These costs of operations are allocated to the portfolio based on methods and guidelines approved by the board of trustees. Vanguard does not require reimbursement in the current period for certain costs of operations (such as deferred compensation/benefits and risk/insurance costs); the portfolio’s liability for these costs of operations is included in Payables to Vanguard on the Statement of Net Assets. Upon the request of Vanguard, the portfolio may invest up to 0.40% of its net assets as capital in Vanguard. At June 30, 2017, the portfolio had contributed to Vanguard capital in the amount of $177,000, representing 0.01% of the portfolio’s net assets and 0.07% of Vanguard’s capitalization. The portfolio’s trustees and officers are also directors and employees, respectively, of Vanguard. D. Various inputs may be used to determine the value of the portfolio’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
